 In the Matter Of CROSSETT LUMBER COMPANYandUNITED BROTHER-HOODOF CARPENTERS AND JOINERS OF AMERICA,LUMBERAND SAW-MMLWORKERSUNION, LOCAL 2590In the Matter of CROSSETT LUMBER COMPANYandUNITEDBROTHER-HOODOF CARPENTERS AND JOINERS OF AMERICA, LUMBER AND SAW-DIILLWORKERSUNION, LOCAL 2590Cases Nos. C-201 and R-211, respectively.Decided July 01, 1938Lumber Industry-Interference, Restraint, and Coercion:employment oflabor spies;membership and participation in association of employers engagedin labor practices declared unfair by theAct-Discrimination:discharges : forunion membership and activity ; to discourage membership in Union; refusalto reinstate employees;charges of,not sustained as to certain employees, dis-missed without prejudice as to certainemployees-Reinstatement Ordered-Back Pay:awarded : from date of discrimination to date of reinstatement oroffer of reinstatement;employees not desiring reinstatement,from date ofdiscrimination to date of hearing ; less the net earnings of each during saidperiod of discrimination,remaining after deduction ofexpenses-InvestigationofRepresentatives:petition for, dismissed without prejudice to renewal atfuture date.Mr. Gerhard Van Ark-el,for the Board.Gaughan, Sifford, Godwin and Gaughan,byMr. Elbert GodwinandMr. T. K. Gaughan,of Camden, Ark., for the respondent.Mr. Rawlings RaglandandMiss Edna Loeb,of counsel to theBoard.DECISIONANDORDERSTATEMENTOF THE CASEUpon charges and amended charges duly filed by United Brother-hood of Carpenters and Joiners of America, Lumber and SawmillWorkers Union, Local 2590, herein called the Union, the NationalLabor Relations Board, herein called the Board, by Charles H.Logan, Regional Director for the Fifteenth Region (New Orleans,Louisiana) issued its complaint dated July 9, 1937,againstCrossettLumber Company, Crossett, Arkansas, herein called the respondent,8 N. L. R.B.,No. 51.440 DECISIONS AND ORDERS441alleging that the respondent had engaged in and was engaging inunfair labor practices affecting commerce within the meaning ofSection 8 (1) and (3) and Section 2 (6) and (7) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.The com-plaint and accompanying notice of hearing were duly served uponthe respondent and upon the Union.With respect to the unfairlabor practices the complaint, in substance, alleged that (1) therespondent terminated the employment of and refused to reinstate41 named employees for the reason that they had joined and assistedthe Union and engaged in concerted activities with other employeesfor the purpose of collective bargaining and other mutual aid andprotection; and (2) the respondent had engaged the services of spiesfor the purpose of disclosing to the respondent the activities of itsemployees in behalf of the Union, in order that the respondent mightuse the information so obtained to interfere with, restrain, and coerceits employees in the exercise of the rights guaranteed in Section 7of the Act.On July 15, 1937, an answer was filed on behalf of the respondentwhich admitted that the respondent is engaged in the production oflumber and lumber products, but denied that it is engaged in thesale or distribution of such products, or that its operations affectcommerce within the meaning of the Act; denied on information andbelief that the Union existed or that such Union had filed chargesagainst the respondent; and denied that the respondent had engagedin or was engaging in the alleged unfair labor practices.On November 30, 1935, the Union filed with the Regional Directora petition, and thereafter an amended petition, alleging that a ques-tion affecting commerce had arisen concerning the representation ofthe production employees of the respondent and requesting an inves-tigation and certification of representatives pursuant to Section 9(c) of the Act.On April 28, 1936, the Board, acting pursuant toSection 9 (c) of the Act and Article III, Section 3, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,ordered an investigation and authorized the Regional Director to con-duct it and to provide for an appropriate hearing upon due notice.On July 6, 1937, the Board issued a further order as to such in-vestigation and hearing.On July 10, 1937, the Regional Directorissued a notice of hearing upon the petition, copies of which wereduly served upon the respondent and upon the Union. On July 22,1937, the Board acting pursuant to Article III, Section 10 (c) (2),and Article II, Section 37 (b), of the Rules and Regulations, orderedthat the two cases be consolidated for the purposes of hearing.Pursuant to notice, a hearing was held in Monticello, Arkansas,from July 26, 1937, to August 7, 1937, before D. Lacy McBryde, 442NATIONAL LABOR RELATIONS BOARDthe Trial Examiner duly designated by the Board. The Board andthe respondent were represented by counsel and participated in thehearing.On July 26, 1937, during the course of the hearing, onmotion of counsel for the Board the complaint was amended bycorrections in names, by the addition of the names of 15 persons al-leged to have been discriminatorily discharged and denied reinstate-ment, and by the deletion of the names of 7 persons previouslyalleged to have been discriminated against.The respondent accord-ingly filed an amended answer, dated July 27, 1937. The complaintwas again amended at the hearing on July 28, 1937, to include thename of another person alleged to have been discriminatorily dis-charged and denied reinstatement.Full opportunity to be heard, to examine and cross-examine wit-nesses, and to introduce evidence bearing on the issues was affordedto all parties.At the conclusion of the hearing, the respondent fileda motion to dismiss the complaint in the consolidated proceedings onthe grounds that the evidence failed to show that the respondent wasengaged in interstate commerce or that the respondent had violatedthe Act.The respondent further moved that the complaint be dis-missed (a) as to persons discharged before July 5, 1935, for thereason that the Act did not become effective prior to that date;(b) as to persons discharged prior to August 7, 1935, for the reasonthat such persons were members of the Union and bound by anagreement made by the Union with the respondent on or aboutAugust 12, 1935; and (c) as to persons laid off after August 12, 1935,for the reason that the evidence failed to show that these persons werelaid off because of their membership in the Union.As a final groundfor its motion, the respondent stated that the fair preponderance ofthe evidence disproved each and all of the charges filed against therespondent.The Trial Examiner reserved judgment upon the motion.It is hereby denied for the reasons hereinafter set forth.By order of the Board, dated August 3, 1937, the proceeding wastransferred to and continued before the Board in accordance withArticle II, Section 37, of the Rules and Regulations.Pursuant tonotice duly served upon the parties, a hearing for the purpose oforal argument was held before the Board in Washington, D. C., onSeptember 17, 1937.The respondent was represented by counselwho participated in the argument.The Union did not appear. Therespondent also filed a brief to which we have given due consideration.The Board has reviewed the rulings of the Trial Examiner onmotions and on objections to the admission of evidence and finds thatno prejudicial errors were committed.The ' rulings are herebyaffirmed. DECISIONS AND ORDERS443Upon the entire record in both cases, the Board makes the fol-lowing :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Crossett Lumber Company is an Arkansas corporation en-gaged in the production, sale, and distribution of lumber and lumberproducts, with its principal office and place of business in Crossett,Arkansas.The town of Crossett, Arkansas, in which the respondent's plantsare located is situated approximately 15 miles from Hamburg, Arkan-sas, its nearest neighbor, and approximately 25 miles from Bastrop,Louisiana.The record indicates that the town is altogether company-owned and operated, and that all municipal activities are controlledby the respondent.On July 25, 1935, the respondent employed 886 persons.At thedate of the hearing, however, its employees numbered 1,205 for thereason that the respondent had commenced to operate a paper millin addition to its other plants.The pay roll of the respondent ap-proximated $600,000 per annum.The respondent is one of the Crossett-Watzek-Gates Industries,which are composed of a number of affiliated corporations.Amongthem are the Crossett Chemical Company, a Delaware corporationoperating in Crossett, Arkansas ; the Fordyce Lumber Company, anArkansas corporation operating in Fordyce, Arkansas; the CrossettTimber and Development Company; a Delaware corporation operat-ing in. Bastrop, Louisiana, as a holding company of timber and gasproperties; the Crossett-Western Company, Wauna, Oregon; and theJackson Lumber Company, Lockhart, Alabama.The Crossett PaperMills are also listed among the Industries but they are in realityonly an operating unit of the respondent.Other companies affiliatedwith the respondent are the Public Utilities Company of Crossett, theBank of Crossett, the Crossett Housing Corporation, the CrossettChemical Company, all located in Crossett, Arkansas, as well as theFordyce-Crossett Sales Company, herein called the Sales Company.The latter is an Arkansas corporation, in which the respondent owns192 of a total of 200 shares which the Sales Company has outstanding,and the directorate of which is largely composed of the individualscomprising that of the respondent.Data secured from the Interstate Commerce Commission and intro-duced into evidence indicates that the respondent owns a considerableamount of stock in the Ashley, Drew, and Northern Railway Com-pany, herein called the A. D. & N. Railway, an Arkansas corpora-tion,which is within the jurisdiction of the Interstate Commerce 444NATIONALLABOR RELATIONS BOARDCommission.The principal large stockholders of the A. D. & N.Railway are affiliated in various ways with the respondent,and itsdirectorate is substantially identical with thatof the respondent.So_complete is the control of the respondent over the A. D. & N. Rail-way that L. J. Arnold, manager of the respondent,refers to it asthe respondent's railroad.All of the lumber and lumber products produced by therespond-ent, consisting of about 50,000,000 board feet of finishedlumber perannum, valued at approximately $1,250,000, are sold to or throughthe Sales Company. The latter is egaged in selling lumber and lum-ber products for the respondent and for the Fordyce Lumber Com-pany, and although constituted as a separate corporation, in realityrepresents their sales divisions in a merged form. Ithas offices onthe respondent's property at Crossett, Arkansas, at Fordyce andLittle Rock, Arkansas, and at Low Point, Illinois, employs about 200salesmen throughout the countryon a commissionbasis, and adver-tises in newspapers and in national periodicals.The respondent ispaid for its lumber only after the Sales Company has resold it, andthe latter does not take any profit, all of its expenses and losses be-ing shared by the respondent and by the Fordyce Lumber Company.According to the testimony of L. J. Arnold, more than 75 percent of the lumber produced annually by the respondent and sold bythe Sales Company is shipped outside of Arkansas.The finishedlumber products are loaded in box cars at the mill in Crossett, Ar-kansas, and shipped by way of the A. D. & N. Railway. This rail-road, 40 miles in length, and operating solely within the State, makesconnections with the Missouri-Pacific and the Rock Island Railwayswhich carry its consignments out of Arkansas.The chief center ofconsumption of the respondent's products is in the territory northof the Ohio River extending to the Atlantic seaboard, and in the ter-ritory west of the Mississippi River, from Texas to the Canadianborder.The respondent owns approximately 250,000 acres of timber landin Arkansas and some outside of Arkansas. In addition, it securessome timber and logs from the Crossett Timber and DevelopmentCompany, which had a directorate _ identical with that of the re-spondent on November 30, 1936.L. J. Arnold testified at the hearingthat the respondent employs independent contractors to cut timberon its land within and without Arkansas and on land owned by the,Crossett Timber and Development Company, and to haul such timberto the. A. D. & N. Railway. Some machinery, equipment, supplies,and timber are purchased from various other personsor concerns inLouisiana.The records of the United States Patent Office, Department ofCommerce, reveal that the respondent, has a registered trade-mark DECISIONS AND ORDERS445for usein interstate commerce as well as trade-marks of like naturewhich it had assigned to the Fordyce Lumber Company. The re-spondent also makes use of trade-marks registered through the Ar-kansasSoft PineBureau,which is an advertising agency for a groupof sawmillsin Arkansas.11.THE UNIONUnited Brotherhood of Carpenters and Joiners of America, Lum-ber and Sawmill Workers Union, Local 2590, is a labor organizationadmitting to membership employees of the respondent. It is a localof an international union affiliated with the American Federationof Labor.III.BACKGROUND OF THE UNFAIR LABOR PRACTICESOn or about April 14, 1934, J. W. Knight and Rufus Cartledge,foreman of the respondent's sawmill box factory, and about 12 otheremployees of the respondent and of the A. D. and N. Railway, wenttoBastrop, Louisiana, to meet Holt Ross, representative of theAmerican Federation of Labor, herein called the A. F. of L.Afterdiscussing with him the unfavorable conditions existing at Crossett,a joint telegram was sent to William Green, president of the A. F.of L., informing him of such conditions and asking what might bedone to ameliorate them.The telegram was referred for reply toGeorge Googe, southern representative of the A. F. of L., at Atlanta,Georgia.Although a reply was received from Googe, nothing furtherappears to have transpired during the remainder of the year 1934.In March 1935, the undercurrent of dissatisfaction among the re-spondent's employeescameto the surface, and union sentiment wasaroused anew. Information was requested concerning the rules fororganizinga localunion affiliated with the A. F. of L. Thereafter,W. R. Williams, general organizer for the A. F. of L., and Robert E.Roberts, member of the executive board of the United Brotherhoodof Carpenters and Joiners of America, personally contacted the menatCrossett and helped them perfect their organization plans.Acharter was granted in April 1935, and the record indicates that or-ganizational activities were so successful that at one time the Unionnumbered approximately 700 members among the respondent's 886employees.In May 1935, Knight, Leroy Maxwell,' and several other unionmembers asked Cartledge whether he desired to join the new organi-zation.According to Cartledge's uncontroverted testimony, he re-IMaxwell's name appeared in the original complaint but was withdrawn therefrom onmotion at the hearing. 446NATIONALLABOR RELATIONS BOARDfused to join the Union, reported the incident to Allen W. Bird,superintendent of manufacturing, and was warned by him that therespondent looked with disfavor upon the Union.Two or three weeks later, Maxwell, Knight, and John Mitchellwere discharged, Maxwell on June 3, Knight on June 7, and Mitchellon June 15, 1935.These three men had been employed by the re-spondent for many years.The incidents surrounding the dismissalof Knight and Mitchell are detailed in subsection (B) below.Max-wellwas discharged by B. M. Sharkey, the respondent's mastermechanic.The respondent's alleged reason for the discharge wasthat a reduction of force was necessitated by its discontinuance ofwork on foreign railroad cars.Although Maxwell was one of eightmen laid off at this time, several of the others were reemployed soonthereafter in other divisions of the respondent's plant.Mitchell,Maxwell, and Knight had been interrogated concerning their unionaffiliation shortly before the severence of their employment, and therecord is replete with evidence that it was common knowledge thatthe three men were the leaders of the Union.Maxwell was its firstpresident,Mitchell its treasurer and later its president.Upon thesefacts and upon the facts and considerations hereinafter discussed,the conclusion is inescapable that Mitchell,Maxwell, and Knightwere discharged because of their union activities.Prior to the discharge of Mitchell, Maxwell, and Knight, theSouthern Lumber Operators' Association, herein called the Associa-tion, sent to the respondent's plant an operative on the staff of thePinkerton Detective Agency.This action was taken in accordancewith the practice of the Association to make a semi-annual investi-gation of conditions existing at the plants of its members.The Association, organized in 1906, was an unincorporated asso-ciation of employers dedicated to the principle of the open shop.Itsmembership consisted of approximately 40 lumber companies,including the respondent.Its constitution, adopted April 30, 1934,and embodying in modified form the substance of its original con-stitution of 1906, set forth the purposes of the Association, one of whichwas "'to deal with the conditions of labor."Provision was made inthe constitution for a Benefit Trust Fund "for the purpose of assist-ing members of the Association to resist any encroachments."An-other clause provided for making payments from the fund to mem-bers whose plants were closed down because of strikes.Assessmentsupon the membership were stipulated for maintenance of the fund.During the month of June 1935, the Pinkerton operative reportedthat a local union had been organized and that approximately fouror five hundred of the respondent's employees had become membersthereof.The respondent's manager, Arnold, did not believe the re- DECISIONS AND ORDERS447port accurate, and at his request the Association dispatched JohnMcVitch, another Pinkerton operative, to survey the labor situationat Crossett.McVitch arrived in Crossett on or about June 26, 1935,and, at Arnold's direction, was given employment in the respondent'splant.Since the Act became effective only on July 5, 1935, the acts of therespondent thus far discussed are not within the purview of the Act.They are important, however, in showing the significance of respond-ent's actions since that date.IV. THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionOperativeMcVitch lost no time in setting about to accomplishhis mission.He joined the Union, attended meetings, and had him-self elected vice president of the organization.As an officer of theUnion he was permitted to inspect its membership rolls and therebyto ascertain its numerical strength and the identity of its members.All of this information McVitch relayed to the Association by meansof detailed daily reports.Through the medium of these reportswhich were transmitted to him by the Association, Arnold keptconstant surveillance over the activities of the respondent's em-ployees.McVitch testified that his reports included the names ofapproximately 200 union members, about 23 of whom were dis-charged during his sojourn in Crossett.From memory alone he wasable to recall that he had reported upon 30 of the workers namedin the complaint.When on October 10, 1935, the Union discovered that McVitch wasa labor spy, the Association replaced him by Hatfield, who was inturn supplanted by James L. Carr.The latter were operatives in theemploy of the National Corporation Service.Their activities fol-lowed the familiar pattern of the work of the labor spy describedabove in connection with McVitch.Although,the evidence is not altogether clear as to the dates of thearrival and departure of the various operatives, it appears that atabout the same time that Carr was sent to the respondent's plant, theAssociation also sent another operative,FrankHerbert, aliasLeonard.The latter arrived in Crossett around the first of Novem-ber 1935. In addition to making the usual reports, Herbert tookaffirmative action in an attempt to destroy the Union.Representinghimself as a representative of a fictitious labor organization, theFederated Timber Workers of America, he sought to convince theleaders of the Union that their battle against the respondent washopeless, and to persuade them to give up their charter and join 448NATIONAL LABOR RELATIONS BOARDthe Federated Timber Workers of America.Herbert testified thathe had a "standing order to block the National Labor RelationsBoard."He formed a close friendship with Mitchell, then presidentof the Union, and used him as a tool to further the respondent's un-lawful ends.On or about November 19, 1935, while Herbert was still working onthe Crossett case,W. F. Fairfield of the National Corporatio r,Service was assigned to Crossett by the Association, with instructionsnot only to report fully concerning union activities but also to fore-stall, if possible, the Union's filing a charge or petition with theBoard.This operative also attached himself to the unsuspectingMitchell as a "friend" and advanced him money with which to leaveArkansas.The money was secured from Schneider, secretary of theAssociation, who knew the purpose for which it was to be used.There is also evidence in the record showing that, by the use oftheAssociation's facilities, the respondent interfered with unionorganization by preventing its discharged employees who were mem-bers of the Union from securing or retaining employment else-where.The Association transmitted to all its members a form ofblacklist containing the names of active union men and of workerswho had participated in strikes.Lee Howard, who is named in thecomplaint, testified that he was twice refused employment at theBradley Lumber Company,2 Warren, Arkansas, but that he wasgiven work immediately when he made application under an as-sumed name. Several workers named in the complaint testifiedthat they applied for jobs at other mills on occasions when men werebeing hired but that almost invariably their applications were deniedafter questioning elicited from them facts as to their employment atCrossett.Another illustration of the respondent's strategy wasrecounted by Mitchell.The latter secured a job with a trucking com-pany in Dumas, Arkansas. One of the respondent's employeesvisitedDumas and the following week Mitchell was dischargedsuddenly and without apparent cause.In attempted justification of its\use of espionage, the respondentmakes the following statement in its brief :The acquiring of secret information by managers of plantsmay be the subject of criticism and yet secret information issought and has always been by the Government and by per-sons on whom the burden of great responsibility is made to rest... Whatever may be said of the practice, it seems to have beenused by mankind since the time when Moses sent spies into theland of Canaan and Jehovah, under whom he directly acted, didnot appear to disapprove of the act.2The Bradley Lumber.Company was a member of the Association DECISIONS AND ORDERS449It is a recognized fact that the use of labor spies is a frequent andcogent producer of industrial strife and we have invariably con-demned such use as an unfair labor practice.3The respondent further asserted that the information obtainedthrough the labor spies was never used by its officers or foremen as abasis for retaliatory action or discharge.Arnold asserted that thereports transmitted to him were destroyed and their contents com-municated to no one. It is inconceivable, however, that the respond-ent retained its membership in the Association and paid its dueswithout making use of the services and information obtained throughthe Association, particularly in view of the respondent's admittedlyhostile attitude towards the Union.The testimony of OperativesMcVitch, Herbert, and Fairfield indicated that they reported uponat least 43 of the 50 men who are named in the complaint.Nor isthis number exclusive, since the operatives testified only as to theindividuals whose names they could recall. It is impossible of be-lief that during the relatively short period of time 50 active unionmen were discharged without regard to their union affiliation.Furthermore, the activities of the officers and foremen of the re-spondent clearly disprove the assertion that the respondent did notthrough them use the information obtained through the labor spies.The record abounds with evidence that the respondent, through itsofficers and foremen, pursued a course of coercion, intimidation, andinterference clearly intended to discourage and restrain the respond-ent's employees from membership in the Union.Directly and in-directly pressure was exerted upon the workers either not to jointhe Union or to sever their union affiliations.The respondent's su-pervisory employees circulated anti-union propaganda and threats ofretaliatory action, which were reinforced by numerous dischargesand lay-offs.In an effort to discredit the Union, the respondent's.officials subjected union men to slurring remarks and criticism of the"cheap," "four-bit," and "jimson weed" organization to which theybelonged.As pointed out in detail in the section dealing with theindividual discharges, the men were interrogated by foremen regard-ing the affairs of the Union and the indentity of its members.Most,of the testimony as to these activities of the respondent standsuncontroverted in the record.About the middle of July 1935, the respondent caused to be dis-tributed among its employees certain circulars, some of which wereposted on the time clock.One of these handbills was entitled "ToOur Employees and Their Families" and was signed by L. J. Arnold,Matter of Fruehauf TrailerCompany andUnited Automobile Workers Federal LaborUnionNo.19375, 1N. L. R. B.68;Matter of Brown Shoe Companay,Inc.andBoot andShoe Workers'Union,Local No. 6.;5, 1 N. L. R. B. 803;Matter of Remington Rand, Inc.andRemington Rand Joint Protective Board of the District Council Office EquipmentWorkers, 2N. L. R. B. 626. 450NATIONAL LABOR RELATIONS BOARDmanager, andapproved by Edward C. Crossett, J. W. Watzek, Jr.,and A. Trieschmann,directors of the respondent.This poster statedthat the respondent was "deeply concerned" over rumors brought toits attention regarding efforts"to force [its]employees to organize,"and contained assurances of the respondent'swillingness to treat itsemployees well.In view of the respondent'sattitude toward theUnion and of the respondent's campaign to destroy the organization,the significance of this document was apparent.The carefullyguarded statements were clear enough for the employees to perceivethe respondent's policy toward the Union.A companion circularentitled"The Employer'sSide of the Labor Question," 4served toclarify the respondent's message to its employees. It described thedisasters resulting from unionization and from strikes,especially inthe South, and concluded with the following statement: "Until amore intelligent leadership is developed, or until the southern work-men manage the unions themselves, eliminating outside agitators, Ifeel sure that their best interest would be served by avoiding theunions."On July 22, 1935, notices were posted by Arnold and L. R. Wil-coxon, one of the respondent'sdirectors and superintendent of allof the respondent's activities outside the plant.These notices statedthat Arnold and Wilcoxon would be in their offices each night dur-ing the week and that any employee who wished to talk with them',either privately or publicly about the Union and strikes and theCompany's attitude,"was urged to do so. Separate evenings wereset aside for conferences with white and colored employees.Theadmitted purpose of these conferences was to dissuade as many em-ployees as possible from becoming or continuing to be members ofthe Union.The record discloses that those employees who availedthemselves of these invitations were instructed as to the company'sattitude toward the Union and interrogated as to their unionaffiliation and activity.At about the same time Arnold made speeches at negro and whitechurches in the vicinity of Crossett.The speeches, like the handbillsand the conferences,were prompted by Arnold's desire to halt theorganizational activities of the respondent's employees.In his ad-dressesArnold made known his anti-union sentiments by recourseto warnings of evils which would follow union organization.At the hearingas well as in its brief the respondent contended thatithad no objection"in the abstract"to a union or to collective bar-gaining,but that it did object to the particular type of union atCrossett.It is clear from the record that the respondent's objections'Reprinted from "The Adult Student,"July 1935,The Sunday School Lesson Journal.Board Exhibit No. 29. DECISION'S AND ORDERS451to union organization and activity were not of the alleged limitedcharacter.Moreover, the Act expressly forbids any interference re-straint, or coercion of employees in the exercise of the rights expresslyguaranteed to them by the Act. The respondent also claims that itsofficers and foremen advised its employees to ref rain from joining theparticular Union after request for advice upon this matter.However,as we stated in theMatter of Ingram Manufacturing CompanyandTextileWorkers Organizing Committee: °The duty to remain aloof and impartial under all circum-stances is clear.Employees who request advice of supervisorsare uncertain as to which course to pursue, and they may alsobe fearful that the employer may frown upon a contemplatedstep in the direction of engaging in concerted activities. Iriter-ference at this point necessarily restrains or coerces employees inthe exercise of rights guaranteed by the Act.Throughout the month of July and the first week in August 1935,the respondent continued its practice of discharging active unionmembers, 13 of whom are named in the complaint.6 The Union ap-pealed for help to the United States Department of Labor which senta conciliator to Crossett.His efforts to reestablish amicable relationsbetween the employees and the management proved futile, due to thefact that Arnold refused to reinstate Mitchell, Maxwell, or Knightor to make any concessions whatever to the Union.The rising tide of dissatisfaction and unrest among the employeesreached a climax on or about August 7, 1935, at which time a unioncommittee was sent to Arnold to demand, under threat of immediatestrike, the reinstatement of discharged union members.Heedless ofthe ultimatum, Arnold flatly refused to comply with this demand.Astrike meeting was then called and all employees present voted unani-mously to go on a strike the following day. Accordingly, on or aboutAugust 8, 1935, a picket line was formed about the respondent's plant,and the respondent's operations were at a standstill for a period of4 or 5 days.When the morale of the strikers began to wane, John Riley, sheriffof Ashley County, seems to have been the moving spirit in arousinga back-to-work sentiment.He informed Arnold that the men haddecided to cease their strike activities and that they were ready toreturn to work.A committee was selected to meet with Arnold concerning settle-ment of the strike.The Union was permitted to have no voice inselecting the members of this committee.Arnold refused to meet5 N. L. R. B. 908.°Individual discharges are discussed in subsection- (I3)below.71721.1-39-vol. S-30 452NATIONAL LABOR RELATIONS BOARDwith the Union's chosen representatives, Maxwell and Knight, on theground that he had no obligation to deal with anyone not in therespondent's employ.The imposition of such a limitation on thepersonnel of the union committee was totally unwarranted.The Actguarantees to employees the right to representatives of their ownchoosing, which right negatives any privilege on the part of an em-ployer to limit the group from which such representatives may bechosen.At the strike settlement conference which was held on or aboutAugust 13, 1935, Arnold made no effort to adjust any differences exist-ing between the respondent and the strikers, nor did he offer thestrikers any alternative other than the barren privilege of returningto work.He proposed that they "let bygones be bygones," and thatthey forget all about the strike and the Union.He again refused toreinstate the men discharged prior to the strike and offered employ-ment only to those who had been working when the strike began.When a question arose concerning the conduct of future union meet-ings,Arnold emphatically forbade meetings being held in Crossett.Finally Arnold stated that no employee would be discharged for unionactivity.H. J. Ready, a member of the committee and one of themen named in the complaint, asked whether Arnold would put theterms of the settlement in writing. Sheriff Riley then interposed astatement that he would vouch for Arnold's word and as a result nowritten agreement was executed.Immediately following this conference, Arnold called a meeting ofthe foremen, told them of the manner in which the strike had beenterminated, and advised them to lay off no -employees because ofunion membership or activity.Arnold claimed at the hearing thathe had been familiar with the provisions of the Act for severalmonths, that he had received no complaints that discharges were notmade for just cause, and that he had no reason to apprehend thatdischarges might be made without cause.He would not explain,however, why he had assured the strikers that no one would be dis-charged for union activity, or why -he should have cautioned hisforemen in this regard. The record indicates clearly that the meetingwas called for the sole purpose of warning the foremen not to dis-charge any more active union members until some pretext or colorable"cause" should be found.This conclusion is strengthened by the fact-that the foremen were in no way restricted in their plenary power tohire and discharge employees in the future.Subsequent to the strike only three or four meetings of the Unionwere held and payment of dues was suspended., The respondent's use.of espionage had been brought to light and apprehensive that further- collective activity would result in more discharges, inactivity was DECISIONS AND ORDERS453recommended by Robert E. Roberts,member of the executive boardof the United Brotherhood of Carpenters and Joiners of America, andby H. M.Thackrey,secretary-treasurer of the Arkansas State Feder-ation of Labor.Operative Fairfield testified that the respondent'splan' to undermine the Union was so successful that by November1935, the date of his arrival in Crossett, the Union was almost dead.We find that the respondent has interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Sec-tion 7 of the Act.B. The discharges and refusals to reinstateThe complaint,as amended,alleged that the respondent terminatedthe. employment of J. W. Knight on or about June 7, 1935; RichardJohnson, on or about June 10, 1935; John Mitchell, on or aboutJune 15, 1935; Tom Ozment, on or about July 11, 1935; Neal Burt,on or about July 14, 1935; Herbert Lester Clark, on or about July 21,1935;W. C. Wood, on or about August 1, 1935; C. V. Scribner, onor aboutAugust 1, 1935; William Lankford, on or about August 1,1935;Mose Fields, on or about August 12, 1935; Hollis Hill, onor about August 19, 1935; J. A. Langley, on or about August 23,1935;O'DellGray, on or about September 10, 1935; Albert DeWeese, on or about September 10, 1935; Noel Jones, on or aboutSeptember 13, 1935; Sam Phillips, on or about September 15, 1935;P.M. Rickman, on or about September 15, 1935; Jack Morgan, onor about September 15, 1935; Gene McKimmy, on or about Septem-ber 15, 1935;Walter Lee Kellum, on or about September 16, 1935;Dave Sled, on or about September 20, 1935; E. J. Norman, on orabout September 20, 1935; H. J. Ready, on or about October 1, 1935;Murry Jones, on or about October 19, 1935; D. Wolfong, on or aboutDecember 12, 1935; J. C. Billingsley, on or about January 16, 1936;D. L. Hume, on or about January 20, 1936; and thereafter A. C.Cunningham, Osa Savage, Cleve White, Wyle Fitzpatrick, LesaleSt. John, Pat Dennison, J. B. Locke, Fred Burt, Charles Sparkman,Lee H. Aldrich, Wilson Peters, Hugh Murphy, Aubrey Murphy,Douglas Lanesdale,W. M. Clark, Erbie St. John, Marvin Roberts,T. C. Barnett, Frank Smith, Lee Howard, Earl Doss, Huey Clark,and Lester Mann; and that the respondent has at all times since thedates set forth above, refused to employ the above-named employees,because of their union affiliation and activities.As has been noted above, the respondent filed at the hearing amotion which in part prayed the dismissal of the complaint in so faras it related to those employees who were discharged prior to Au- 454NATIONAL LABOR RELATIONS BOARDgust7, 1935.'The grounds for this motion,as enlargedupon in therespondent's brief, were that Arnold's dealings with theunion com-mittee concerning settlement of the strike constituted collective bar-gaining within the meaning of the Act; that the settlementwas satis-factory to the Union as a whole; and that those union members whowere discharged before the strike of August 8, 1935, were bound bythe terms of the settlement since no dissent thereto was registeredby the Union at the hearing.As has already been noted, however, Arnold refused to meet inconference with any chosen representative of the Union who was notthen in the respondent's employ, and pursuant thereto herefused toallowMaxwell and Knight to be included among the Union's rep-resentatives at the strike settlement conference.Arnold did not meetwith the committee as the representative of the Union, but as therepresentative only of the picketers, and he made no effort to amel-iorate conditions which gave rise to the strike.At the meetingwith the committee, Arnold merely agreed that if the employeesreturned to work he would not thereafter discharge them for unionmembership or activity. It is clear that there was at this time nocollective bargaining within the meaning of the Act.Furthermore,it is clear that the terms of the so-called agreement and the otherfacts cited by the respondent do not bar employees discharged by therespondent from asserting rights guaranteed them under the Act.We find, therefore, that the contention of the respondent is withoutmerit.J.W. Knight.Knight was employed by the respondent off andon from 1919 to 1923, and worked steadily as a blacksmith from1923 to the time his employment was terminated.He was amongthose employees who in 1934 appealed to the president of the Ameri-can Federation of Labor for assistance and who was active in 1935in organizing the Union.He was apparently the first employee tojoin the Union and was generally known to be a leader in the cam-paign for union organization.He was discharged by Sharkey, therespondent'smaster mechanic, on June 3, 1935, such discharge tobecome effective June 7, 1935.At the hearing Sharkey claimed that Knight's unsatisfactory workwas the reason for his discharge.Sharkey's testimony was to theeffect thatHigginbottom,Knight's foreman, had complained ofKnight's work for a period of 3 or 4 months prior to his discharge'The respondent's brief listed the following employeesas fallingwithin the purview ofWilliam Lankford, Richard Johnson, O'Dell Gray, Douglas Landsale, C. V. Scribner, Joe W.[J.W.] Knight, Tom Ozment, Ozey [Osa] Savage, John B. Mitchell [John Mitchell], W C.Wood.The respondent's brief statedthat with the exceptionof C. V.Scribner, theseemployeesall testified that theywere members of the Union. DECISIONS AND ORDERS455and that when he was cautioned concerning the quality of his work,Knight replied "I am doing enough work for the money I amgetting and I don't give a damn what you do about it."Knight's testimony, however, throws a different light upon the dis-charge.He states that on June 3, 1935, Sharkey questioned him indetail concerning what he termed "a jimpson weed union" and abouthis membership therein.Knight admitted that he was favorable tothe Union but denied membership in it, stating that he belonged onlyto the International Brotherhood of Blacksmiths and Helpers.Ac-cording to Knight's testimony, Sharkey stated that he had no objectionto Knight's membership in the blacksmiths' union, but said "this otherunion you belong to, that is what I'm talking about." Sharkey ad-mitted questioning Knight concerning the Union, but claimed that hedid so merely "out of curiosity."In view of all the circumstances presented in the instant case, wefeel that it is clear that Knight was discharged because of his unionmembership and activity.Little credence can be placed in Sharkey'sexplanation of Knight's discharge. The record is replete with instancesof inconsistencies in his testimony. 'T'hus, Sharkey testified that hewas unaware of the cause of the strike and testified that he inquiredrelative thereto only after its settlement had been effected.Sharkeyclaimed that at this time Arnold, the respondent's manager, was un-able to enlighten him. Such indifference as this is inconceivable inSharkey, a foreman who supervised the activities of more than 200employees, and one who displayed so much alleged curiosity in inter-rogating Knight and others concerning the Union.Furthermore, therecord clearly indicates that at the post-strike meeting Arnold 1.new,the cause of the strike and explained to his foreman, that it had beenoccasioned by the discharge of men for union activity. Sharkey testi-fied, moreover, that he consulted Arnold on important matters, such asdrastic increases or decreases in personnel and changes in methods ofoperation, but he was unable to explain his alleged failure to conferwith Arnold relative to general personnel matters or labor conditions,which he admitted that he considered very important matters.Hestated that on occasion he discussed with his superior the discharge ofan employee of many years' service.He claimed, however, that he hadnot done so in the cases of Knight and C. V. Scribner," both of whomhad been in the respondent's employ for approximately 16 years, buthe advanced no reasons for this alleged departure from his usualpractice.SinceKnight was discharged prior to the effective date of the Act,his discharge does not constitute an unfair practice within the purview8Scribner's discharge is discussed hereinafter. 456NATIONAL LABOR :RELATIONS BOARDof the Act.However, as noted above, Knight was denied reinstatementsubsequent to the effective date of the Act.Applications for his rein-statement were made by J. Clyde Howard, United States Departmentof Labor conciliator, and by union committees on August 7 and 13,1935.It appears, moreover, that on two occasions Knight made appli-cation in his own behalf.Each of these applications was denied andunder all the circumstances it is clear that in denying Knight reinstate-ment the respondent was motivated by the same considerations thatprompted the discharge.The record indicates that at the time of his discharge Knight worked45 hours per week and earned 56 cents per hour, and that between thetime he was denied reinstatement. and the date of the hearing he earnedapproximately $1,200.August 7, 1935, is the earliest definite date, subsequent to the effectivedate of the Act, on which the record clearly indicates that Knight wasdenied reinstatement.We find, therefore, that on August 7, 1935, andthereafter, the respondent refused to reinstate J.W. Knight becauseof his unionaffiliationand activities, and thereby discriminated againsthim in regard to hire and tenure of employment.John Mitchell.'Mitchell entered the respondent's employ in 1916and from 1927 until June 15, 1935, worked as hardwood inspector.Hejoined the Union in April or May 1935, early in its organizationalperiod, was shortly thereafter elected its treasurer, and later became itspresident.The record indicates that it was common knowledge in theplant that Mitchell was one of the leaders of the Union.On June 15, 1935, J. E. Lawson, the respondent's plant superinten-dent, discharged Mitchell, stating as the reason that Mitchell was "dis-satisfied with his job."At the hearing, the respondent claimed thatMitchell was discharged because he was a "disgruntled, dissatisfied, andinefficient employee."Mitchell testified that about a week or 10 days before his dischargeLawson interrogated him concerning the Union.Mitchell stated thathe denied being a member thereof, and.that Lawson then threateneddischarge to all workers affiliated with the organization.Lawson ad-mitted that he had questioned his subordinates regarding their unionmembership but denied that he uttered the threat attributed to him.In the light of his antagonism toward the Union, however, we givelittle credence to this denial.Mitchell's uncontroverted testimony is significant to the effectthat his work was skilled, drawing wages higher than those of theordinary sawmill worker, and that for 10 or 12 years prior to hisdischarge he had been considered a sort of head inspector, takingprecedence over Robert Rengo, the only hardwood inspector whoThis individual is referred to in the record as John B Mitchell DECISIONS AND ORDERS457had greater seniority than had Mitchell.Furthermore, althoughthe respondent contended that Mitchell's work was so unsatisfactorythat it had elicited complaints from some of the respondent's cus-tomers, Mitchell was apparently not advised thereof at the time ofhis discharge.Lawson admitted, moreover, that by the time finishedlumber products reached the purchaser there was no way of deter-mining by whom inspection had been made. In this connection itis significant to note Mitchell's testimony to the effect that his fellow-inspector Rengo was not discharged but occupied Mitchell's positionfollowing the termination of the latter's employment.Certain incidents which transpired subsequent to the termination.ofMitchell's employment merit notice in so far as they reveal therespondent's attitude towardMitchell which clearly prompted his-discharge.Mitchell was the recipient of particular attention at thehands of the labor spies assigned to Crossett.Operative Herbertbecame a "friend" to the unsuspecting Mitchell, while OperativeFairfield testified that his express instructions from the Associationwere to go to Hamburg, Arkansas, where Mitchell was then residing,and to "stick with Mitchell."Moreover,Mitchell testified that hewas directed to stay out of the City of Crossett, and the respondent'smanager, Arnold, admitted that he offered to finance Mitchell's de-parture from the vicinity, allegedly to eliminate the "disagreeablesituation."Apparently no action was taken upon Arnold's offer,however, for, as has been noted above, Mitchell was finally enabledto leave Arkansas with the assistance of money given him by Fair-field.This money Fairfield secured from the Association expresslyfor this purpose, and Arnold later reimbursed the Association forthe sum thus expended.It is clear that Mitchell was discharged because of his union mem-bership and activities, but his discharge, like Knight's does not con-stitute an unfair labor practice for the reason that it took placebefore July 5, 1935, the effective date of the Act.Mitchell, however,was refused reinstatement subsequent thereto.According to Mit-chell's testimony, Lawson denied his application for work madeabout July 7, 1935. Thereafter applications were made in his behalfby J. Clyde Howard and by union committees on August 7 and onor about August 13, 1935.Arnold rejected each of these applica-tions and from all the evidence herein presented it is clear that inso doing he was motivated by the same anti-union bias whichprompted Mitchell's discharge.Since Mitchell testified that July 7,1935, was only the approximate date of his first denial of reinstate-ment, it cannot be found with certainty that such denial took placesubsequent to July 5, 1935, the effective date of the Act.The recorddoes not indicate on what date J. Clyde Howard requested that 458NATIONAL LABOR RELATIONS BOARDMitchell be reinstated.August7, 1935, is, therefore,the earliestdefinite date,subsequent to the effective date of the Act, on which therecord clearly indicates that Mitchell was denied reinstatement bythe respondent.At the time of his discharge,Mitchell worked 45 hours per weekand earned 50 cents per hour, and he testified that between the timehe was denied reinstatement and the date of the hearing he earnedapproximately $1,150.We find that on August 7, 1935, and thereafter, the respondentrefused to reinstateJohnMitchell because of his union membershipand activities, and that the respondent thereby discriminated againsthim in regard to hire and tenure of employment.Tom. Ozrnent.Ozment was employed by the respondent at varioustimes from 1932 to 1935.At the time his employment was termi-nated in July 1935, he was employed as a night watchman at therespondent's number three sawmill.He joined the Union in June1935.At the hearing,Ozment testified that he secured permission fromhis foreman, C. V. Scribner, to take off the Saturday and Sundaynights preceding the severance of his employment; that when he re-turned to work the following Monday, July 11, 1935, his card wasnot in the clock; that, in response to his inquiry, Scribner repliedthat he did not know the reason for its removal.Since removal ofthe work card normally signified termination of employment,Ozmentdeparted from the plant without making further inquiry.'Subse-quent to the termination of the strike on or about August 13, 1935,Ozment sought reinstatement and was told by Sharkey and otherforemen that there was no need for his services.Sharkey testified that he believed that Ozment's foreman, C. V.Scribner,laidOzment off for absenting himself from work for 2nights without permission.This was theonly explanation of the dis-charge advanced by the respondent at the hearing, and little credencecan be given to it.Not only was this testimony based solely onSharkey's belief, but it is significant to note that the respondentfailed to question Scribner regarding Ozment's discharge,althoughafforded an opportunity for so doing at the hearing when Scribnerwas called as a witness for the Board. Such non-action can onlybe interpreted as signifying that the respondent sought not toclarifybut to conceal the circumstances surrounding Ozment'sdischarge.In its brief,indiscussingOzment's discharge,the respondentstates that the number three sawmill'was,permanently closed downon July 31,1935.Since,however, no causal relation was establishedbetween the shut-down and the discharge on July 11, 1935, either bythe brief or by the respondent's witnesses at the hearing, the fact DECISIONSAND ORDERS459of the shut-down cannot be considered as a reason for the terminationof Ozment's employment.We conclude that the motivating cause for the discharge of thisemployee was the respondent's desire to delete from its pay roll anactive member of the Union. This conclusion is strengthened by thetestimony of Operative McVitch to the effect that he and Ozmenthad lived in the same hotel, that he knew Ozment to be a very activeunion member, and that he reported Ozment's union activities tothe Association.Operative Herbert testified that he, too, includedOzment in his reports.At the time of his discharge, Ozment was working 40 to 41 hoursper week and earning 25 cents per hour.He testified that he earnedabout $90 between the date of his discharge and that of the hearing.We find that the respondent discharged Tom Ozment on July 11,1935, because of his union affiliation and activities, and thereby dis-criminated against him in regard to hire and tenure of employment.O'Dell Gray.Gray entered the respondent's employ in March1934 and from September 1934 to about June 1935 worked in thebuggy shop under Sharkey's supervision.He joined the Union inJune 1935.Shortly after he joined the Union, Gray was forced to lay off fromwork to have treatments for an eruption on his leg.The leg havinghealed, he attempted to return to work in the buggy shop. Sharkey,however, informed him that he was not needed.At Sharkey's sug-gestion,Gray then sought work from G. R. Lessor, superintendentof the respondent's planing mill and box factory, and secured ajob in the box factory.This employment was terminated shortly.Gray stated that on or about July 9, 1935, he was sent to get amedical certificate and that when he returned with the certificateon the following Monday, July 11, 1935, Lessor gave him a settle-ment ticket and stated that there was no longer any work for him.Lessor testified that Gray was sick a great deal and that he leftthe respondent's employ of his own volition. In support of thiscontention, counsel for the respondent introduced into evidence atthe hearing a hiring ticket stating that Gray was hired on July 1,1935, and a settlement ticket dated July 11, 1935.The settlementticket is a printed form containing spaces designated for the inser-tion of names, dates, and the like.A space is provided for state-ment of the reason for severance of employment and directly beneathit is printed "quit or discharged, state which."This direction wasnot followed and nothing is written in the space.A faint pencilmark is visible, haphazardly struck across the lower part of theword "discharged."Gray denied that he-had quit and asserted thatwhen the ticket was given him, he had not noticed the pencil mark. 460NATIONAL LABOR RELATIONS BOARDIn view of the ambiguous nature of the ticket's marking and inview of Gray's denial, this ticket has little evidentiary value.Sharkey's anti-union bias has been demonstrated above. It issignificant to note, moreover, that it was Lessor who at Arnold'sbequest gave employment to Operative McVitch.Lessor admittedthat he had not been unaware of the presence of an under-coveroperative in the plant, but he, like the respondent's other witnesses,claimed that he had heard of no secret reports transmitted to Arnold.The latter testimony is hardly credible under the circumstances andlessens the credence given to Lessor's explanation of the terminationof Gray's employment.Under the circumstances we are convincedthat Sharkey and Lessor, in acting in the manner described above,were executing a plan to eject Gray from the respondent's servicewithout the appearance of unnecessary abruptness.We are furtherconvinced that Gray's alleged quitting was a fabrication employedby the respondent in an effort to camouflage the fact that Gray wasdischarged for his union affiliation and activity.This conviction isstrengthened by Gray's uncontroverted testimony that his subse-quent applications for reinstatement were denied by all of therespondent's foremen.According to the employment statement submitted by the respond-ent for the record, the last day on which Gray worked for therespondent was July 8, 1935.His employment was not definitelyterminated, however, until July 11, 1935.At this time, Gray worked40 hours per week and received 25 cents per hour.We find that the respondent discharged O'Dell Gray on July 11,1935, because of his union affiliation and activities, and that the re-spondent thereby discriminated against him with respect to hire andtenure of employment.Douglas Lansdale.Lansdale entered the respondent's employ in1925 and except for a few months worked throughout the period ofhis employment as a grader under Buchner, foreman of the greenyard.He joined the Union about June 10, 1935, and was active inits affairs, attending meetings and soliciting members.His activi-ties were reported upon by Operatives Herbert and McVitch.According to Lansdale's testimony, during June 1935 S. S. Jarvis,Buchner's assistant, stated that he had learned that Lansdale was aunion member, and on several occasions thereafter questioned Lans-dale concerning the Union and advised him to report to Arnold ifhe wanted to hold his job. Jarvis denied that he had questionedLansdale or so advised him but admitted that he had been certain ofLansdale's union affiliation.He also admitted that he had talkedwith Lansdale and others in his crew about the Union.The incon-sistencies in statements made by Jarvis at the hearing cast doubtupon the credibility of his testimony and of his denials. DECISIONS AND ORDERS461During the latter part of June 1935 Lansdale laid off for a weekor two to obtain treatment for hemorrhoids.He testified that uponhis return on July 9, 1935, Buchner stated that Arnold had in-structed him to send Lansdale to the respondent's doctors for aphysical examination before permitting him to return to work. Itappears that the doctors, Smith and Spivey, found Lansdale physi-cally fit, and he returned to work.After Lansdale had worked forabout an hour, J. E. Lawson, plant superintendent and Bucluzer'ssuperior, informed him that he would have to obtain from the doc-tors a written certificate that he had passed the examination.Norequirement such as this had been made before, it appears, and onJuly 9,1935, Dr. Spivey informed Lansdale that he had no authorityto issue any such certificate.Several days later both Lawson andJarvis told Lansdale that they could not use him any more, andabout a week later he received notice to vacate his company-ownedhouse.The respondent claimed that Lansdale's irregularity on the jobnecessitated the requirement of a certificate of physical fitness. Itis significant, however, that no evidence was introduced to controvertLansdale's testimony that the procedure employed in his case wasunprecedented and that the respondent's doctors were not authorizedto issue written certificates to employees.The respondent further contended that Lansdale was not an en-tirely satisfactory worker.Jarvis testified that although Lansdale'sgrading work was good, he caused a good deal of friction because ofhis alleged lack of cooperation with the mill foreman and because ofhis alleged unwarranted assumption of authority around the mill.Jarvis stated that Lansdale had threatened a negro worker that thelatter would lose his job if he did not join the Union. It is signifi-cant to note that Jarvis admitted that Lansdale's alleged lack of co-operation had continued for about 4 years without meriting discipli-nary action.Furthermore, in a letter dated July 30, 1935, A. W.Bird, the respondent's superintendent of manufacture, characterizedLansdale as "very capable, energetic, and considerably above theaverage man pursuing this line of work .. . law abiding . . . andbeing progressive has wonderful possibilities of development aheadof him."Relative to Jarvis' testimony it may be noted finally that,on his own admission, he was extremely antagonistic to the Unionand reported all of his findings concerning it to Buchner.He quotedBuchner as having said, "We are too far south to tolerate such asthat ["any type Union that would call the negro and the white manbrother"], if we got a way to avoid it."In view of all of the facts presented, we conclude that the respond-ent's alleged reasons for terminating Lansdale's employment weremerely pretexts employed in an effort to disguise its true motives. 462NATIONAL LABOR RELATIONS BOARDThe record indicates that at the time of his discharge Lansdalewas earning 39 cents per hour and working 48 hours per week, andthat between that time and the date of the hearing he earned approxi-mately $315.We find that the respondent terminated the employment of Doug-las Lansdale on July 9, 1935, because of his union affiliation and ac-tivities, and thereby discriminated against him in regard to hire andtenure of employment.William Lankford.At the time his employment was terminated,Lankford had worked for the respondent approximately 2 years onthe dry chain under Ross' supervision.The record indicates thatLankford and another employee, Lamar Carver, handled cars jointly"taking down lumber," and that the amount of their pay dependedupon the outcome of their joint endeavors.For each car handled therespondent paid a fixed rate which the two men split between them.Lankford joined the Union in June 1935 and attended its meetings.The evidence shows that onJuly16, 1935, Lankford's work cardwas missing from the clock. Lankford testified that in responseto his inquiry Ross stated that Lankford was "through" and that he,Ross, "was getting tired the way ... [Lankford] had been doingthere lately."The respondent's alleged reason for Lankford's discharge was thathe was a "big talker" and that his work was not satisfactory.Ac-cording to Ross' testimony, Lankford was warned that he was notachieving the required quota.Lankford testified without contra-diction, however, that the warning consisted of a statement to theeffect that he and Carver had "better pay a little more attentionto . . . work instead of night meetings."Carver was laid off at the time of Lankford's discharge, but wasreemployed the next morning.Ross explained that Carver was re-instated because it was discovered that Lankford was the one respon-sible for the failure of the two men to achieve their production quota.Ross failed to explain, however, how he was able to ascertain thisfact.The testimony of Fred Burt and Lester Mann who are alsonamed in the complaint throws a different light on Carver's reinstate-ment.Burt testified that Carver withdrew from the Union on the dayof his discharge and Mann quoted Carver to the effect that he hadwithdrawn from the Union and that Mann had better do likewiseif he desired to continue working.It is also significant that according to Ross' testimony Lankford'sjob was given to Jim George.Whereas Lankford had been a regularemployee, Ross admitted that George had been an extra hand, andthat he, Ross, had not known whether George's work would be anybetter than Lankford's.Ross also admitted that he advised the menthat he "could not see any good a Union would do for the men, a DECISIONS AND ORDERS463four bit Union; there -wasn't enough behind it."Cross-examinationelicited from him an admission that he did not like any kind of union,and that in expressing his opinion of the Union he had not alwaysmade it clear to his subordinates that he was giving utterance to hispersonal sentiments and not those of the respondent.Lankford was earning from $9.60 to $10 per week at the time of hisdischarge.He testified that between that date and the time of thehearing he had earned about $700.In view of the considerations herein discussed and of the recordas a whole, we are of the opinion that the real motive behind Lank-ford's discharge was not the one advanced by Ross.We find thatthe respondent dischargedWilliam Lankford on July 16, 1935, be-cause of his union membership and activities, and thereby discrim-inated against him in regard to hire and tenure of employment.Neal Burt.Burt worked for the respondent on various occasionsfrom 1933 to 1935. In February 1935, he was put on one of the twodry-chain crews where he worked until his employment was ter-minated on July 23, 1935.He joined the Union in May or June1935.Burt testified that he participated in the strike of August 8,1935, and after the strike settlement frequently but unsuccessfullysought reinstatement.According to Burt's testimony, his brother Fred, who was a graderin the dry kiln, directed him and two fellow employees to wait a fewminutes before bringing up additional empty buggies.Accordinglythe three men sat down to wait.Burt stated that under the circum-stances this was not an unusual or forbidden course of action butthat his foreman, Ross, saw them, asked why they were not at work,and upon being informed of the facts discharged Burt.Ross testi-fied that Burt exchanged words with him relative to the proprietyof his doing other work while waiting for the buggies and that hedischarged Burt when the latter failed to heed his instructions.Burt, on the other hand, denied that he refused to carry out anyinstructions given him by Ross.At the hearing, the respondent took the position that Burt was dis-charged for sitting down on the job and for refusing to obey orders.In view of all the facts, this contention cannot be accepted.Burt'sfellow workers were apparently neither discharged nor reprimanded.Ross was admittedly hostile to the Union and, according to Burt'suncontroverted testimony, had questioned Burt relative to his unionmembership and had warned him that he had better get on the"right side."It is significant that Operative Herbert reported uponBurt's union activities.At the time of his discharge Burt worked 44 or 45 hours per weekand was paid 24 cents per hour.He testified that he had earned 464NATIONAL LABOR RELATIONS BOARDapproximately $360 since his discharge and that he was unemployedat the time of the hearing.We find that the respondent discharged Neal Burt on July 23, 1935,because of his union affiliation and activities, and that the respondenthas thereby discriminated against him in regard to his hire andtenure of employment.Lee H. Aldrich.Lee H. Aldrich was employed by the respondentinMay 1933, and in May 1935 began to work as a teamster in thelogging department under the supervision of Jack Shaw, loggingforeman.Aldrich joined the Union on June 8, 1935.On July 31, 1935, at the end of the working day, Shaw told hiscrew, "We will take our rigs all in tonight.This means all of it."Aldrich testified that when he asked the reason for such action, Shawreplied, "Well, you boys are in this Union, we will all be without ajob; no doubt but what we'll all be without a job."The respondent stated that a reduction in logging operations,which had been continuing over a period of 4 years, made necessarythe lay-off of Aldrich and the other members of the logging crew.This explanation of Aldrich's discharge must be considered, however,in the light of all the facts presented at the hearing.Particularlysignificant in this connection is Aldrich's testimony that the othermembers of the logging crew were put back to work after the strikeof August 8, 1935, and that his place was filled.The respondentadvanced no convincing argument to negative the implications ofthis testimony.Wilcoxon stated that Aldrich was not considered a leader of theUnion but just a "big, talker."The evidence indicates, however, thatAldrich was active in union affairs, and Operative McVitch statedthat he had seen him several times at Maxwell's house, at union meet-ings, and on the picket line.Aldrich testified without contradiction that a day or two beforethe strike he asked Shaw whether he knew when the crew was goingback to work and that Shaw replied, "No, I don't, I haven't heardanything, only this . . . Lee, as far as your part is concerned, Ithink you are done definitely.However, . . . you go and talk tohim [Wilcoxon] and his decision will be final."Aldrich relatedthat after the strike he requested Wilcoxon to restore him to his job,but that the latter replied "Lee, I held my office open until 9:30each night for your benefit, and you did not come. So far as I amconcerned, you haven't got any job."Wilcoxon denied making thisstatement and staffed that any conversation between them was generalin nature.Wilcoxon gave Aldrich a letter of recommendation, datedAugust 14, 1935, which stated that Aldrich's work had been "entirelysatisfactory" and that his lay-off had been caused by reduction inrespondent's logging department force. DECISIONS AND ORDERS465Aldrich also went to see Arnold, the respondent's manager.Al-drich claimed that he did this on Wilcoxon's suggestion, which thelatter denied.On this and on subsequent occasions Aldrich soughtreinstatement but Arnold denied his applications, and refused, more-over, to allow him to serve as a member of the strike settlement com-mittee or to be included among those who were to return to workafter the strike.Aldrich was served with notice, dated August 24,1935, to vacate his company-owned house.Because of his wife's ill-ness,Aldrich did not comply with the notice, and the respondenthad him moved out.The record indicates that Aldrich was unable to secure work else-where for the reason that the respondent, in cooperation with othercompanies belonging to the Association, maintained a blacklistagainst union members.On August 22, 1935, Aldrich secured a jobwith the Louisiana Delta Hardware Company, Trout, Louisiana,loading trucks under the supervision of T. V. Toler, brother ofJ.W. Toler, the respondent's woods superintendent.According toAldrich's testimony, T. V. Toler discharged him on September 2,1935, stating that he did so on the advice of J. W. Toler who hadwritten him that Aldrich had been in the picket line at Crossett.Although the Toler brothers attempted to controvert this testimony,little credence can be placed in their explanations due to manifoldinconsistencies and contradictions in their testimony.In the spring of 1936, Aldrich secured employment with the RussConstruction Company, which was then engaged in erecting theCrossett Paper Mills.He was discharged after 2 weeks' work.Ac-cording to the testimony of Crossett Erwin, safety director for theconstruction company, Aldrich's foreman reported that Aldrich wascomplaining of a chronic back ailment, and Erwin recommended hisdischarge allegedly to protect the construction company from possi-ble liability.Erwin admitted, however, that his recommendationwas made without any investigation or examination to determine theactual condition of Aldrich's back, and admitted further thatAldrich told him that-his back was all right. These facts and othercircumstances surrounding the discharge cast considerable doubtupon the genuineness of the alleged reason for the discharge.There is some confusion in the testimony as to when Aldrich wasdischarged by the respondent.The employment statement submittedby the respondent for the record stated that July 31, 1935, was thedate on which Aldrich last worked for the respondent, and we findthat Aldrich was discharged on that date. The record indicates thatat that time Aldrich was earning 30 cents per hour, and that he hadearned approximately $200 since that date;On the basis of all the facts, we are of the opinion that the realmotive behind Aldrich's discharge was not the one alleged by the 466NATIONAL LABOR RELATIONS BOARDrespondent.We find, therefore, that the respondent discharged LeeH. Aldrich on July 31, 1935, because of his union affiliation andactivities, and that the respondent thereby discriminated against himin regard to hire and tenure of employment.C.V. Scribner.The complaint, as amended, alleged that the re-spondent terminated the employment of C. V. Scribner on or aboutAugust 1, 1935, and thereafter refused to employ him because of hisunion membership and activities.The respondent contended thatScribner's lay-off and subsequent denial of reinstatement was duesolely to the fact that on July 31, 1935, the respondent closed downits number three sawmill.Relative to the close-down, the respondentstated that because of the depression plans had been worked out in1933, with the aid of the United States Forest Service, whereby therespondent might handle its business on a "sustained yield basis."These plans allegedly necessitated the reduction of the logging andmill output, and respondent stated that this reduction had been ac-complished by abandoning the logging camp in 1934 and discontinu-ing the mill in 1935.The respondent's explanation of its failure to continue Scribnerin its employ must be judged in the light of all the circumstances.Scribner was employed by the respondent in 1918, and at the timeof his lay-off he was working as mill foreman at number three saw-mill.He was not a union member but as early as May 1935 hadexpressed himself to the respondent's officials as being in favor oflabor organization.Scribner testified that Arnold, in making hisfrequent tours of inspection, asked him if he knew anything aboutthe Union, and, upon receiving a negative reply, remarked, "Well,it is probable they have a union started.Of course, we don't wantto tolerate this thing.We can't afford to as a corporation."Arnoldfailed to deny this testimony when questioned concerning it. Scrib-ner also testified without contradiction that Sharkey, his immediatesuperior, asked him if he had any union men working under him,and made remarks in the nature of a reprimand when Scribner didnot furnish detailed information concerning the Union.After the closing of number three mill, Scribner was left unem-ployed, although 20 or 30 of his subordinates were shbrtly thereaftertransferred to other work. Scribner testified that two of his subor-dinates were put on the millwright crew, assigned to do a type ofwork in which he had considerable experience.According to Scrib-ner's testimony, before the strike of August 8, 1935, he applied toArnold for reinstatement, but Arnold denied his application andstated that 35 or 40 men had reported that Scribner was involvedin union activities.Shortly thereafter Scribner's wife secured aletter of recommendation for her husband. She testified without con-tradiction that in response to her inquiryas towhy her husband DECISIONS AND ORDERS467was not given employment,Arnold said that Scribner had notadvised the men against the Union but had merely told them "Letyour conscience be your guide."Arnold concluded by stating thatthat was "not working for the company's interest."OperativeMcVitch testified that when he first came to Crossettand applied for a job with the respondent, he had conversed withScribner and had reported him as a man friendly to the Union.Ap-parently Scribner was another victim of the respondent's blacklist-ing activities.He testified that in March 1936 he asked whether ornot Arnold objected to his working in the paper mill, and Arnoldreplied that he had no objection if Scribner could get a job. Scribnerrelated that when he applied for work with the Russ ConstructionCompany, which was erecting the respondent's paper mill, he wasgiven a physical examination and was refused employment becauseof an alleged heart leakage.According to Scribner's uncontradictedtestimony, however, other doctors did not discover any such ailment,and at the time of the hearing he was experiencing no difficulty inperforming difficult manual labor.Scribner stated, moreover, thatan employer at "Charles, Louisiana," refused him employment whenquestioning elicited the fact that Scribner had worked at Crossett.Under all the circumstances we are of the opinion that Scribnerwas not transferred to other work at the time the mill closed down onJuly 31, 1935, because he manifested a lack of antagonism to theUnion, and because lie failed to assist the respondent in its anti-unionactivities.It appears that it was customary for the respondent toreplace almost immediately foremen whose work was discontinued orcompleted;The evidence indicates that only a short time elapsedbetween the close-down of the mill and the transfer to other -work ofmost of the other employees in the number three mill.As noted aboveScribner applied for work prior to the strike of August8, 1935.We conclude that, except for his failure to assist the respondent in itsanti-union activities, Scribner might have been laid off for a fewdays, but that by August 8, 1935, he would have beenagain in therespondent's employ.The record indicates that at the time of his lay-off Scribner wasworking 30 hours per week and earning 50 cents per hour, and thatbetween that time and the date of the hearing he had earnedapproximately $400.We find that by its failure to reinstate C. V. Scribner prior toAugust 8, 1935, and thereafter, the respondent discriminatedagainsthim in regard to hire and tenure of employment in order to discouragemembership in the Union.W. C. Wood.W. C. Wood worked for the respondentoff and onfrom 1918, and regularly from 1929 until August 1, 1935.For approxi-mately 2 years preceding the termination of his employment, he117213-34--vol. 8-31 NATIONAL LABOR-RELATIONS BOARDwas employed as a night watchman -in the respondent's number one-sawmill.He became a member of the Union in July 1935.Wood was discharged on August 1, 1935, by Walter Stepherson,foreman of the number one sawmill.The respondent's alleged reasonfor Wood's discharge was that his poor eyesight disabled him for work.On the day prior to his discharge he was required to take a physicalexamination.He was found physically fit and was then required tohave his eyes examined. During the course of this examination he mis-takenly read the letter "F" as the letter "E." Stepherson and hissuperior, Sharkey, the respondent's master mechanic, stated that theexaminations were required because Wood seemed unable to performhis duties adequately, and failed to clean the mill properly during hisnight watch, which allegedly created a fire hazardSteplierson alsotestified that he had previously transferred Wood from a dangerousposition in the mill to the job of night watchman because he thoughtitwas suitable employment for one with defective vision.It is significant to note that, on Sharkey's own admission, the re-quirement of an eye test was unusual, the only other case in which ithad been made being that of a jitney driver who on several occasionshad wrecked his jitney.Furthermore, a practical test was made atthe hearing, which revealed that defects in Wood's vision were ade-quately corrected by his use of glasses.The evidence indicates, moreover, that prior to his discharge Woodwas not apprised that his work was faulty but was interrogated byStepherson as to the Union and his affiliation with it.Wood testifiedthat by questioning of this kind on several occasions, Stephersonelicited from him an admission that he was a union member; thatStepherson warned him that lie would lose his job if he did not with-draw from the Union; and that Stepherson finally told him that hecould quit whenever he desired.This testimony stands uncontro-verted in the record.Wood's job was taken by A. L. Kenoyer, anemployee with less seniority than Wood and apparently not. a memberof the Union.At the time of his discharge Wood was working 39 hours per weekand earning 25 cents per hour. From that date to the time of thehearing he earned approximately $350.On the basis of all the facts, we cannot accept the respondent's ex-planation of Wood's discharge.We find, therefore, that the respond-ent discharged W. C. «rood on August 1, 1935, because of his unionaffiliation and activities and thereby discriminated against him inregard to hire and tenure of employment.Osa Savage-10Osa Savage worked for the respondent on variousoccasions from 1929 to 1935.His last period of employment began on"This individual was 'referred to ,in the record as Ozey Savage. DECISIONS' AND ORDERS469March. 18, 1934, and at the time his employment was terminated hewas a grader in the oak flooring plant.He became a member of theUnion in April 1935, was elected to an office, and became very activein union affairs.Savage was discharged by his foreman, White, on August 1, 1935.Lessor, supervisor of the flooring plant and White's superior, statedthat the National Oak Floor Manufacturers Association had recom-mended a reduction of the respondent's staff of graders from three mento. two, and that the respondent had chosen to effect the reduction bylaying off Savage for the reason that he had less seniority than theother two graders.Little or no evidence was introduced by the respondent to sub-stantiate this testimony and considerable doubt is raised as to Lessor'scredibility.As has been noted above, he was the only foreman whoadmitted having known that there were under-cover operative's at workin the plant, and it was he who hired Operative McVitch. This. meritsparticular consideration in connection with Savage's discharge, forMcVitch called upon Savage at his home and thereafter reported himas being a very staunch union member.Lessor admitted that Savage was a good grader and refused to statewhether or not the two graders retained had more experience thanSavage.Further significant facts are gathered from Savage's un-controverted testimony.Shortly before his discharge, he was advisedby Foreman White to talk with Arnold, the respondent's manager,and "to pull out of the union." 11Moreover, the respondent subse-quently hired a man named Poindexter expressly for the purpose ofreplacing Savage.On August 7, 1935, Savage served upon the unioncommittee which conferred with Arnold concerning the dischargedunion members.On approximately the same date his applications forreinstatement were denied by White and Lessor.At the time of his discharge Savage worked approximately 44hours per week and earned 421/2 cents per hour. Between that dateand the time of the hearing he earned approximately $1500.At thelatter date, he was employed by the Southern Lumber Company,Warren, Arkansas, earning 521/2 cents per hour.He expressed hispreference for his former position with the respondent and statedthat he would accept an offer of reinstatement if he could return towork in good standing.In view of all considerations herein discussed and in the light of therecord as a whole, we are of the opinion that the true reason forSavage's discharge was not the one stated by the respondent.Wefind,. therefore, that on August 1, 1935, the respondent dischargedOsa Savage because of his union affiliation and activities, and there-'3white was not called as a witness at the hearing. 470NATIONAL LABOR RELATIONS BOARDby discriminated against him in regard to hire and tenure of em-ployment.Frank Smith.Smith worked for the respondent off and on fromthe year 1908, and was regularly employed from 1921 to 1935 in therespondent's woods division.He joined the Union in June 1935, andparticipated in the strike of August 8, 1935.His activities were de-scribed in the reports of Operatives McVitch, Herbert, and Fairfield.Fred DeLong, right-of-way foreman, testified that about July 24,1935, he was forced to lay off Smith and five other members of thelogging crew because of a lessening of the crew's activities.Althoughitwas admitted that he had greater seniority than most of his fellowemployees, Smith was apparently the only member of the crew laidoffwho was not transferred to some other regular work.DeLongadmitted that he had questioned his men concerning their unionmembership, allegedly "out of curiosity," but asserted that Smithhad denied belonging to the Union.Smith testified that he had not been laid off until after the strikeon August 8, 1935; that prior to his lay-off he had been transferredfrom DeLong to Bagley, team boss in the logging woods; and thathe did not recall how much time elapsed between the date on whichhe last worked for DeLong and the date on which he began to workfor Bagley.The respondent's records indicated that Smith workedfor Bagley on August 14 and 15, 1935, on a temporary job and thathis employment was terminated on August 15, 1935. Smith statedthat when Bagley no longer needed him, he reported to DeLong butwas told that the latter was "not hiring any damn hands."Smith was thereafter put out of his company-owned house.Heconsulted Superintendent Wilcoxon concerning this and testified thatWilcoxon stated, "Never mind the damn house, I just want to tellyou fellows you were cheated by the Union . . . I learned thatyou were one of the union leaders, and done lots of work at nightfor the Union, and lots of damn agitating.Well, now you are out ofa job and will be out of a job, for I am going to get rid of the unionbunch."Smith recounted that he argued that a negro could notbe a union leader but that Wilcoxon refused to discuss the matterallegedly because Smith had not called on him pursuant to the noticeof July 22,.1935.Wilcoxon denied that he had such a conversationwith Smith. In view of the reports of the labor spies and of theother facts presented, we give little credence to his denial and con-clude that Smith was discharged because of his union activity andmembership.Although the exact date of Smith's discharge does not appear, it isclear and we find that it occurred not later than August 15, 1935.Hewas then earning 24 cents per hour. From that date to the date ofthe hearing he earned approximately $175. DECISIONS AND ORDERS471We find that the respondent terminated the employment of FrankSmith on August 15, 1935,because of his union affiliation and ac-tivities,and thereby discriminated against him in regard,to hire andtenure of employment.J. A. Langley.Langley was employed by the respondent at varioustimes from 1928 to 1935.He joined the Union on May 15,1935, buttook no active part in its affairs.He received temporary employ-ment from May 6 to June 4, 1935. Langley participated in the strikeof August 8, 1935.Nevertheless,on August 19, 1935,he was em-ployed by the respondent at the treating plant.On August 21, 1935,he was laid off by Bill Jones,foreman.Langley testified withoutcontradiction that Jones said,"Arnold gave me orders to lay youoff."The evidence introduced by the respondent indicated thatLangley was employed on August 19, 1935,merely as an "extraworker."Langley's subsequent application for reinstatement wasunsuccessful.We find from the above facts that the respondent did not dis-criminate againstLangleywith respect to hire and tenure of em-ployment,and we shall therefore dismiss the amended complaintin soTfar as it pertains to, him.Gene McKinavi y.McKimmy entered the respondent's employ in1932.In 1934 he began to work in the transfer department"puttingup sticks for the stackers."He joined the Union in May or June1935, attended its meetings,and participated in the strike of August8, 1935.On August24, 1935,Foreman Buchner discharged McKimmy.Buchner died prior to the date of the hearing, but Lawson, plantsuperintendent, claimed that he hadheardBuchner discuss the cir-cumstances surrounding.thedischarge.Lawson testified thatBuchner discharged McKinimy because of his unsatisfactory work;that Buchner had for several months made complaints concerningMcKimmy's poor work but had retained him as long as possibleout of respect for McKimmy's half brother,the respondent's chiefinspector of manufactureand gradesand a loyal employee of manyyears' service.It is significant to note that the respondent hadnot been impelled to take disciplinary action against McKimmy be-cause of poorwork untillie became active in the Union.Further-more,McKimmy was apparently not, advised of his alleged defi-ciencies,either at the time of his discharge or prior thereto.McKimmy testified without contradiction that immediately follow-ing his dischargeArnold askedhint whether he had been"treatingthe company right"by joining and assisting the Union.He testifiedfurther that Buchner said he had"talked union too damn much."When explaining the circumstances surrounding the discharge,Lawson seriously damaged the credibility of his own testimony. In 472NATIONAL LABOR" RELATIONS BOARDaddition to his statement that McKimmy was discharged becauseof unsatisfactory work, Lawson advanced other alleged reasons whichhe later admitted had nothing to do with the discharge.Moreover,McKimmy testified without contradiction that 4 or 5 weeks priorto his discharge Lawson had questioned him concerning the Unionand had disclosed that he was very much opposed to the Union andthought it just something to get the men into trouble.The record reveals that McKimmy's union activities were describedin the reports of Operatives McVitch, Herbert, and Fairfield.At the time of his discharge McKimmy was working about 45hours per week and earning 24 cents per hour.. Between that timeand the date of the hearing he earned approximately $300.-In view of all the evidence presented, we are of the opinion thatthe real motivating cause` for McKimmy's discharge was not hisunsatisfactory work.We find that the respondent discharged GeneMcKimmy on August 24, 1935, because of his union membership andactivities and that the respondent thereby discriminated against himin regard to hire and tenure of employment.Fat Dennison.12Dennison was in the respondent's employ onseveral occasions from 1928 to 1935.His last period of employ-ment for the respondent began on March 1, 1934, and about a monththereafter he was made section foreman in the woods section.Hejoined the Union in May 1935 and participated in the strike ofAugust 8, 1935.On August 26, 1935, Dennison was discharged by J. W. Toler, therespondent's woods superintendent.The. respondent contended thata change in operations had effected the consolidation of the camprepair and section crews, obviating the need for two foremen, andthat Dennison was laid off because he had less seniority than Walzer,foreman of the camp repair crew. It is significant, however, thatDennison was the only member of the crew who was discharged onAugust 26, 1935, because of the alleged consolidation. It was notuntil a few days later that a few of his subordinates were laid off,and the remaining members of the crew were thereafter transferredto other work or given employment on the consolidated crew.Thesefactswere admitted by Toler who testified that with the possibleexception of two or three subordinate workers, concerning whom histestimony was very vague, Dennison was the only employee whoseservice was terminated by the alleged consolidation.No effort wasmade to place Dennison nor was any explanation made of the factthat Toler was able to find work for Dennison's subordinates but notfor Dennison."This individual was referred to in the recordas Pat Denison. DECISIONS AND ORDERS473Dennison testified without contradiction that about a day or twoprior to his discharge he conferred with Toler concerning the projecton which Dennison was then engaged, and that Toler directed himto carry the project to completion, a matter of about 3 months'steady work. It is significant that at that time Toler gave Dennisonno indication that the alleged change in operations was contemplated._In connection with the discharge of an employee such as Dennison,whose work was satisfactory and whose qualifications were excellent,it is particularly significant to note the testimony of OperativesMcVitch, Herbert, and Fairfield, to the effect that they had includedhim in their reports.Furthermore, Dennison testified that prior tohis discharge Toler had questioned him concerning the union affilia-tion of members of the crew, and that both Toler and Arnold, therespondent's manager, directed him to advise the men to withdrawfrom the Union. This Dennison did not do. This testimony is notdirectly controverted in the record and under all the circumstanceswe find it worthy of credence.-At the date of his discharge Dennison was working 45 hours perweek and earning 32 cents per .hour. Between that time and the dateof'the hearing he earned approximately $46.He was unemployed atthe latter date.In view of the facts herein related and of the record as a whole, weare of the opinion that Dennison was discharged and not reinstatedbecause he affiliated himself with the Union, manifested a lack ofantagonism toward it, and failed to aid the respondent in its anti-union activities.We find, therefore, that by its discharge of PatDennison on August 26, 1935, the respondent discriminated againsthim in regard to hire and tenure of employment.Herbert Lester Clark.18Clark was employed by the respondent inthe year 1932 and worked in the-respondent's machine shop for aboutHe joined the Union in July 1935,and took an active part in the strike of August 8, 1935.OperativeMcVitch stated at the hearing that he had described Clark in hisreports as a very active union member.During-August 1935, Clark's work card was taken from the clock,and- his foreman, W. J. Gulledge',--told him that it was necessary tolay him off in order to take care of - older men. Gulledge testifiedthat his crew was rearranged to make room for John Draper, an all-around sawmill worker who was thrown out of work in July 31,1935, by the closing down of the number three sawmill.Gulledgeclaimed that the innovation necessitated Clark's lay-off, and addedthat the latter was often drunk and was "the youngest man in thedraw."12This individual was referred to in the record as Lester Clark.- 474NATIONAL LABOR RELATIONS BOARDThe evidence indicates, however, that a number of employees withless seniority than Clark were retained on Gulledge's crew at thetime Clark was laid off. In this connection Clark testified that heasked Arnold why he was laid off in lieu of two negro workers hiredthe previous week and that Arnold, after first attempting to evadethe question by asserting that Clark could not do a negro's job,stated, "I will tell you Clark, you are just hard-headed, you are fullof fire and brimstone."Clark testified further concerning Arnold'sremarks, "... and he told me I was too hot for Crossett.He toldme to go on and take a while to cooloff andcome back, and he wouldgladly work me . . . suggested a year, and ... he says `You wereseen on the picket line, wasn't you?"' This testimony is not contro-verted in the record.As for Clark's alleged drunkenness, we find that he was laid offon one occasion for being intoxicated.After 2 or 3 weeks, however,he was reinstated, on June 3, 1935, and Gulledge admitted that therehad been no similar complaint of Clarksincethat time.Subsequent to his discharge Clark made several applications forreinstatement, but such applications were rejected by the respondent'sforemen.Furthermore, the record indicates that Clark was an addedvictim of the respondent's blacklisting activities.In view of all the facts, we conclude Clark was discharged anddenied reinstatement because of his union activities and membership.There is some variance in the testimony as to the exact date on whichhis discharge took place.Clark ,thought that the date was approxi-mately August 17, 1935.The respondent's records indicate, how-ever, that the date was August 30, 1935, and we find the latter datecorrect.At the time of his discharge Clark earned 24centsan hour forwork on the day shift, and 271/2centsan hour for work on the nightshift.Between the time of his discharge, and the date of the hearinghe earned approximately $660.The record indicates that Clark wasunemployed at thelatter date.We find that the respondent discharged Herbert Lester Clark onAugust 30, 1935,becauseof hisunion affiliation and activities, andthat the respondent thereby discriminated against himin regard tohire and tenure of employment.Hollis Hill.Hill worked for the respondentas a commonlaborerat various times during 1934 and 1935.His last period of employ-ment with the respondent began in April 1935.He joined the Unionin June 1935, attendeditsmeetings,participated in the strike ofAugust 8, 1935, and served on the committee which conferred withArnold concerningsettlementof the strike.Lessor,Hill's foreman,discharged him in August1935,assuringhim that his work was satisfactory, but stating that the older men DECISIONSAND ORDERS475had to be taken care of first. Lessor testified at the hearing that adecrease in the work at the planing mill and box factory had necessi-tated-a-reduction in force, and that the respondent's seniority rulehad required Hill's lay-off.Throughout the record it is clear that the respondent utterly dis-regarded all seniority rules whenever adherence thereto would havebeen prejudicial to non-union employees.For this reason Lessor'stestimony as to his alleged observation of the rule of seniority in dis-charging Hill is of no particular significance.Additional light isthrown upon the discharge by the testimony of Operative MvVitchthat he included Hill in his reports as being a union member whoattended all its meetings and who was very active on the picket line.In view of all the facts, we are of the opinion that the respondent'sreal motive in discharging Hill was to eject from its service an activeunion man.There is some variance in the testimony as to the exact date onwhich Hill's employment was terminated.The latter testified thatthe date was approximately August 21, 1935, but the respondent's rec-ords indicate that the date was August 30, 1935.We find that Hill'sdischarge occurred on August 30, 1935.At the time of his discharge Hill was working 44 hours per weekand earning 24 cents per hour.He testified that since his dischargehe had worked for the Southern Kraft Paper Corporation, Bastrop,Louisiana, earning 36 cents per hour during a period of 11 months,and 40 cents per hour during a period of 3 months. On April 19,1937, Hill secured employment at the Crossett Paper Mills, Crossett,Arkansas, and he was working there at the time of the hearing, earn-ing 42 cents per hour.No indication is found in the record that Hillpreferred his former employment to his present work.We find that on August 30, 1935, the respondent laid off HollisHill because of his union affiliation and activities, and thereby dis-criminated against him in regard to hire and tenure of employment.T. C. Barnett.For about 15 years prior to 1935, Barnett on vari-ous occasions hauled lumber for the respondent.He was not steadilyengaged to do this work, but at various times applied at the respond-ent's office for a hauling job and if any timber was ready for hauling,Wilcoxon or some other supervisory employee engaged him to do aspecific job.At times it required a period of months to do suchwork.Barnett operated his own truck, bought his own gas, and,after being advised as to the lumber which he should haul, did notwork under instruction of the respondent.He was paid on the basisof the amount of lumber handled.He obtained his last hauling jobwith the respondent in October 1934 and pursuant thereto was en-gaged in hauling lumber until the last of December 1934. - - - - - - 476NATIONAL LABOR RELATIONS -BOARDBarnett contends that his failure to secure additional hauling jobswas due to his union membership and activities.He joined theUnion in July 1935 and participated in the strike and, -picketing.Operatives Herbert and McVitch reported upon his union activ'ities'.The respondent claims that any failure of Barnett to secure addi-tional hauling jobs was due to a discontinuance of certain of itswood cutting operations and that, in addition, Barnett was an inde-pendent contractor rather than an employee and hence not within thepurview of the Act.Although the evidence as to Barnett's rela-tionship with the Company is somewhat vague, it appears that lie wasin fact an independent contractor rather than an employee.How-ever, we are of the opinion that irrespective of this it was not estab-lished at the hearing that Barnett was denied employment by therespondent because of his union membership or activity. The recorddoes not show any definite application for work by Barnett or estab-lish that the respondent had available any work of the type soughtby Barnett.We have only Barnett's rather confused testimony that-on various occasions he tried to get another "contract" and that onone occasion Wilcoxon told him, "Tom, I guess you have made a mis-take."It is not clear from Barnett's testimony whether his applica-tion's for a "contract" were made before or after the effective date ofthe Act or whether the remark he attributed to Wilcoxon was priorto such date.On the basis of the facts presented, we are of the opinion thatit has not been established that the respondent discriminated againstT. C. Barnett in regard to hire and tenure of employment and we-shall therefore dismiss the allegations of the amended complaint inso far as they apply to him. _Richard Johnson.Johnson entered the respondent's employ in=1911 and for approximately 6 years prior-to 1935 worked as a cleaner-in one of the respondent's woods camps.When the camp was aban-doned in the spring of 1935, Johnson was laid off. No assertion wasmade at the hearing that this action was discriminatory.Further-more, the lay-off occurred prior to June 10, 1935, the date on whichJohnson joined the Union, and also prior to July 5, 1935, the effectivedate of the Act.Shortly after his work with the respondent terminated, Johnsonsecured employment with the sanitary department of the town ofCrossett under the supervision of -J. H. Reed, the town street com-missioner.Thereafter, apparently about the first part of August1935, Johnson was discharged by Reed allegedly because of unsatis-' factory work.Johnson testified that, prior to his discharge, Reedquestioned him concerning his union membership .14However, even'' About the time ofhis discharge Johnson participated in the strikeand picketing. DECISIONS AND ORDERS477,ifJohnson were discharged because of such - membership, it is notestablished that the respondent is^ chargeable .for such action.A17though the gang of which Johnson was a member at times did work-for the respondent, the evidence indicates that municipal employeeswere separate and distinct from the employees of the respondent.Furthermore, the respondent apparently reimbursed the town for thecosts of the occasional work done for the respondent by the municipalcrew.Although Johnson lived in one of the respondent's houses,the town apparently rented it for him. Johnson's wages were paidby the municipality.-Johnson also testified ` that he had ^ entered the employ of themunicipality upon the assurance by Reed that upon the terminationof his work Reed would return him to the respondent's employ.Hestated that Reed had refused to keep this agreement although re-quested to do so.At the hearing, Reed admitted that Johnson ,hadasked him for a job with the respondent but testified that he-toldJohnson he "had nothing to do with'that at all." The record does notshow that Reed had' any authority to bind the' respondent in anyfashion.Johnson testified further that about a month after his discharge byReed he consulted Wilcoxon, the respondent's superintendent, abouta notice which he had received to vacate his respondent-ownedhouse and at the same time requested employment.According toJohnson,Wilcoxon elicited from him an admission as to his unionmembership, and then stated, "I seen you pass my house going downtomeet these union boys, * * * Mr. Arnold wants his house;the best thing I can' tell you to do is to give it to himhad three nights for you colored boys -and three nights ' for the whitesto meet me in my office with Mr. Toler * * ' * none of you, metme there and now I don't give a darn." Although Wilcoxon made noreference in his testimony to Johnson's statement that he applied to.Wilcoxon for employment, the latter 'denied- that he ever had anyconversation with Johnson concerning the, Union.He stated that ithad been his impression. that Johrison_was :not a union member in:asmuch as he had been employed by'the municipality _rather than bythe respondent.According to Johnson's' testimony, he thereafter''sougbt work, fromToler, woods superintendent under Wilcoxon.Toler informedoblinthat the respondent was planning to put all- woods operations in thehands of private contractors, and "advised him to apply to- them. forwork.Johnson followed this advice acid -succeeded in securing em-ployment.His earnings up, to the time of the, hearing" were approx-imately $406.-On the basis of the facts presented we are of. the opinion that, ithas not been established that the respondent has discriminated in 478NATIONAL LABOR RELATIONS BOARDregard to Johnson's hire or tenure of employment as alleged in theamended complaint.We shall, therefore, dismiss the allegations ofthe amended complaint in so far as they apply to Richard Johnson.Lester Mama.Mann entered the respondent's employ in 1929, butquit voluntarily during 1931 or 1932.He returned to work in 1933,and at the time his employment terminated was stationed on the drychain under Everett Ross, foreman of the dry kiln.Mann joined theUnion on June 10, 1935, and participated in the strike of August8,1935.-The respondent's contention at the hearing was that Mann was anintermittent worker and that he quit of his own accord on Septem-ber 2, 1935.Mann testified, however, that shortly after he joined the UnionRoss obtained from him an admission that he was a union member;that Ross warned him that he had "better get on the right side" ifhe wanted to hold his job; that Ross then for the first time began tocomplain that lie was not getting enough work done, and on Septem-ber 2, 1935, told him that he would be,.fired if he did not get outa specified amount of work; that since it was impossible to do thespecified work, he volunteered to quit and Ross said he would "helphim quit;" and that Ross then offered him a transfer slip, but statedat the time that he knew Mann could not get a job.Mann testifiedthat subsequent to his discharge Lawson, plant superintendent, toldhim that the termination of his employment was in some way con-cerned with "labor trouble;" but that 3 or 4 months later Arnold,the respondent's manager, in response to Main's application for re-employment stated that he was not given work because none of theforemen found his work satisfactory.The respondent introduced no evidence tending to controvertMann's account of the circumstances surrounding the terminationof his employment.We must conclude, therefore, that the respondenthas discriminated with regard to the tenure of Mann's employment.At the time of the termination of -his employment, Mann earned24 cents per hour, plus additional wages for production over a fixedquota.He testified that from September 2, 1935, to the date of thehearing, he had earned approximately $360.We find that the respondent caused the termination of LesterMann's employment on September 2, 1935, because of his union af-filiation and activities, and that the respondent thereby discriminatedagainst Mann in regard to hire and tenure of employment.P.M. Rickman.After having worked for the respondent onvarious occasions since 1911, Rickman was employed on May 9, 1935,as a night watchman at the respondent's number one planing mill.He joined the Union on June 29, 1935, and participated in the strikeof August 8, 1935. DECISIONS AND ORDERS479In September 1935 Rickman was discharged by Lessor, the fore-man of the planing mill, and his subsequent application for reem-ployment was denied.Lessor' testified at the hearing that a change in the operations ofthe nuinber-one planing mill made it necessary to reduce the staff ofnight' watchmen from three to two, and that as a result he dischargedRickman since the latter had less seniority than either one of theotherwatchmen.Lessor also stated, that the alleged change ofoperations had eliminated the midnight shift, the shift upon whichRickman worked.It is significant, however, with regard to Rickman's discharge,that he was active on the picket line during the strike on August 8,1935, and that Operative McVitch made a report on Rickman's unionactivities.It is also significant that the respondent stressed seniorityin this instance, whereas it admittedly failed to apply seniority prin-ciples on numerous occasions when the result would have been thedischarge of non-union men and the retention of union men. Takingall of the facts into consideration we conclude that the respondent hasfailed to establish its claim that Rickman's discharge was due merelyto a change in operations made in the normal course of business.Weare of the opinion that the respondent's subsequent refusal to reem-ploy Rickman was_prompted by the some motives which occasionedhis discharge.Some variance is found in the testimony as to the exact date onwhich Rickman's employment was terminated.He testified that tohis best recollection the date was September 16, 1935.The employ-iheht'stairement submitted by the respondent for the record specifiedSeptember 9, 1935, as the date on which Rickman last worked, andLessor testified accordingly.We conclude that Rickman was dis-charged on September 9, 1935.At the time of his discharge he wasworking 39 hours per week and receiving 25 cents per hour. Therecord does not indicate whether or not Rickman secured employmentbetween. the date of his discharge and the time of the hearing.We find that the respondent discharged P. M. Rickman on Septem-ber 9, -1935, because of his, union affiliation and activities, and thatthe respondent thereby discriminated against him in regard to hireand tenure of employment..Jack Morgan..Morgan was in the respondent's employ from 1929to 1935.At the time his employment was terminated in 1935, he wasa member of the tram crew and, according to his testimony, hadgreater seniority than any other man on the crew.He joined theUnion on May 28, 1935, participated in the strike, and was presentat the union meeting at which McVitch was elected a union officer.On September 14, 1935, Lummie Johnson discharged Morgan al-legedly on Lawson's direction and because of unsatisfactory work. 480NATIONAL LABOR. RELATIONS BOARDJohnson testified that Morgan had taken 4 days to do a job whichshould -have required only 1 day, that Morgan had been a slow workerfor 5 or 6 years and that he "didn't learn."Morgan testified without- contradiction that about a month priorto his discharge Johnson had warned the members of the Union that"us boys were going to keep 'fooling with the union until we would belet out,-laid-off; our work would be just like it always been, but we^volild be'laid off because our work would not be satisfactory."Oper-ativesMcVitch and'-Herbert testified that they had reported uponMorgan.-The- respondent's explanation of the discharge cannot be acceptedsince, if valid, it should have led to Morgan's discharge a number ofyears before.No evidence was produced of the aggravation of Mor-gan's normal deficiencies or of the commission of any new errors onhis part that would account for the discharge at that time. ; -Underthe circumstances we conclude that the respondent's actionwas motifmated by Morgan's union membership and activities which had cometo the respondent's knowledge through the reports of labor spies.At the time of his discharge Morgan was working 51/2 days a weekand earning 24 cents per hour.The record indicates that betweenthe time of his discharge and the time of the hearing he earned ap-proximately $325. ' Morgan testified that on July 5, 1937, he securedemployment cutting and splitting chemical wood for. the CrossettChemical Company, and that he and another man working togethercould make 10 pens per day at 25 cents per pen.We find that the respondent discharged Jack Morgan on or aboutSeptember 14, 1935, because of his union affiliation and activities,and thereby discriminated against him in regard to hire and tenureof employment.Walter Lee Kellum.15Kellum first entered the respondent's employin 1925, but voluntarily laid off on several occasions.His last periodof employment began in June or July 1935, and he was working as anight watchman at the number two sawmill under W. J. Gulledge atthe time his employment was terminated in September 1935.Kellumjoined the Union in June 1935, participated in the strike of August 8,1935, and conversed with Operatives Fairfield and Herbert about theUnion.He was reported upon by Operatives Fairfield, Herbert, andMcVitch, and the latter testified at the hearing that Kellum was avery active union man.On September 15, 1935, Gulledge discharged Kellum, allegedly, forfailing to` clean the mill properly.Kellum testified that, when hebegan his duties as watchman, Gulledge advised him to follow theinstructions of his fellow workman; Carver, as to the manner of clean-1This individual was referred to in the record as WalterrKellum. DECISIONS-AND ORDERS481ing; that he had always done so; and that there had been no complaintsas to his cleaning prior to his discharge.Gulledge expressly admitted at the hearing that this testimony ofI ellum'swas accurate but lie later asserted that lie had warned Kellumconcerning his cleaning about a week before his discharge.We areof the opinion, however, that irrespective of whether such warningwas given, poor cleaning was not the real reason for Kellum's dis-charge.We conclude that the facts here presented, show ratherthat discharge had as its basis Kellum's union membership andactivity.Kellum testified that at the time of his discharge he was working39 hours per week and earning 25 cents per hour, and that-between.that time and the date of the hearing he had earned approximately$550.Since the date of his discharge, he had been unsuccessful in hisattempts to secure reinstatement.We find that the respondent discharged Walter Lee Kellum onSeptember 15, 1935, because of his union affiliation and activity, andthat the respondent thereby discriminated against Kellum in regardto hire and tenure of employment.E. J. Norman.Norman worked for the respondent occasionallyover a period of years.On June 24, 1935, he secured a job with therespondent. earning.24 cents per hour as a stacker.He' became amember of the Union in July 1935, but testified that prior to thestrike lie had gone to see Arnold, admitted his membership, and statedhis willingness to withdraw from the Union.He took part in thestrike, however, and was a guard on the picket line.On September 4, 1935, Norman got a splinter in his finger and be-cause of it, was forced to lay off until September 24, 1935.Normantestified that when he attempted to return to work on the latter datehis foreman, Buchner, now deceased, told him, "You can go backon the guard post with the Union . . . I don't need you any more."Lawson, plant superintendent, stated, however, that according to hisrecollection, Buchner had no work for Norman to do.Although there are some indications in the record that Normanwas refused work because of his union affiliation and activity, weare of the opinion that the allegations of the amended complaint thatNorman was discharged and thereafter refused reinstatement becauseof such affiliation or activity are not sufficiently established.Theallegations of the amended complaint in so far as they relate toNorman will, therefore, be dismissed.Earl Doss.Doss was in the respondent's employ at various timessince 1920.From February 1935 until his employment was termi-nated in September 1935, he worked in the sawmill box factory.He-joined the Union in May- 1935, became an officer of the Union, par- 482NATIONAL LABOR RELATIONS BOARDticipated in the strike, and was on the picket line.His activitieswere reported by Operatives Herbert and Fairfield.On September 24, 1935, Cartledge, foreman of the sawmill boxfactory, gave Doss a discharge slip and stated that "it was an orderfrom the main office."The respondent states that Doss was hiredas an extra man and that he was laid off because the box factorywork became slack and made it necessary to reduce the force from24 to 21 men.One of the other two employees laid off at the time ofDoss' discharge was reemployed within 2 weeks.At the hearing, Doss testified that at the time of his dischargeCartledge stated that, " they were going to keep on until they gotall the rest of the boys."Although Cartledge denied making suchstatement, the circumstances show that little credence can be givento his denial.Thus, at the hearing, he claimed at first not to knowthat Doss was a union member, but later indicated that he had suchknowledge.He denied that he was a member of the group whichwent to Bastrop, Louisiana, to discuss Crossett labor conditions, butthe testimony of numerous witnesses showed the contrary to be true.At the time of his discharge, Doss was earning 24 cents per hourand working 42 hours per week. Between the date of his dischargeand the time of the hearing, he earned approximately $450 to $500.We find that the respondent discharged Earl Doss on September24, 1935, because of his union membership and activity, and therebydiscriminated against him in regard to his hire and tenure ofemployment.Dave Sled.Sled was in the respondent's employ off and on fromMay 1933.At the time his last employment was terminated inSeptember 1935, he was the only machinist in the respondent's floor-ing plant.He joined the Union in May 1935, became an activemember, and participated in the strike.His union activities werereported upon by Operatives McVitch and Herbert.September 27, 1935, was the last day on which Sled worked forthe respondent.Lessor, Sled's foreman, testified concerning thetermination of Sled's employment, as follows : Sled was in the habitof becoming intoxicated every Saturday night and reporting onMonday unfit for work; Joe White, subforeman, was instructed towarn Sled about this; shortly thereafter, while Sled was away fromwork, ostensibly for sickness, Lessor saw Sled in town, drunk; pur-suant to Lessor's instructions,White informed Sled either to stopgetting drunk or to quit; and about a week later Sled quit.This testimony was controverted by Sled in several respects.Al-though he stated that he drank as much as he pleased, he recalledonly one complaint as to his drinking.He denied that he quit orsigned any ticket which said that he quit; denied that the slip ten- DECISIONS AND ORDERS483defied him for examination at the hearing bore his signature; andstated that at the time a slip was given him, he took it to the pay-master without observing whether or not in was marked "quit."Significant in this connection is the fact that, although counsel forthe respondent tendered a slip to Sled for identification, counselmade no attempt to submit it in evidence as proof that Sled hadquit, nor did counsel call upon White as a witness to corroborateLessor's testimony.Significant also is Sled's testimony that on oneoccasion Lessor summoned him to his office, informed him that hewas aware of Sled's union affiliation, stated that a union would not betolerated at Crossett, and advised Sled to withdraw ; and that abouta week prior to the termination of his employment, White questionedhim relative to McVitch.Although Lessor asserted at the hearingthat he did not know Sled was a union member, we find such anassertion incredible in view of Lessor's demonstrated unreliability asa witness.Sled's testimony stands virtually uncontroverted in therecord and we find it to be worthy of credence.We conclude that Sled did not quit voluntarily but that the re-spondent terminated his employment because he had joined and as-sisted the Union.At the time of his discharge, Sled worked 44hours per week and received °55 cents per hour.At the time of thehearing, Sled was working for the Southern Lumber Company atWarren, Arkansas.The record does not disclose the terms of hisemployment.We find that the respondent discharged Dave Sled on September27, 1935, because of his union membership and activity and therebydiscriminated against him with regard to hire and tenure ofemployment.J.B. Locke.Locke worked for the respondent on various occa-sions from 1913 until 1929.From 1929 until the date of his dischargehe worked regularly on the millwright crew.He joined the Unionin 1935 and participated in the strike of August 8, 1935.His unionactivitieswere reported by Operatives Herbert and McVitch, andthe latter testified at the hearing that Locke was a staunch unionmember.On September 28, 1935, Locke was discharged by J. W. Moffatt,millwright foreman under Sharkey.Moffatt told Locke that Shar-key had to cut his crew and had directed Locke's discharge.Ap-proximately a month later Locke received notice to vacate hiscompany-owned house.Moffatt testified at the hearing that millwright work had becomeslack, necessitating a reduction in the crew of six men, and thatpursuant to the reduction, Locke was discharged because his workwas unsatisfactory, because he was the slowest worker on the crew,117213-39-vol. 8-32 484NATIONAL LABOR RELATIONS BOARDand because he ii as frequently injured.Moffatt stated further thatLocke's work had been poor for 6 years, but that he had been retainedout of sympathy.Under the circumstances, we cannot accept Moffatt's explanationof the reasons for Locke's discharge. It is significant that althoughLocke's work had allegedly been poor for years, disciplinary actionwas not taken against him until he became active in Union affairsand was named in the reports of the labor spies.Furthermore,although Locke ranked third in seniority on the crew, he was thefirst member of the crew to be discharged.Moffatt admitted, more-over, that Locke was, to his knowledge, the only union man onthe crew.At the time of his discharge Locke worked 45 hours per week andearned about 267/2 cents per hour.Between that time and the dateof the hearing he earned $300 or $400.We find that on September 28, 1935, the respondent dischargedJ. B. Locke because of his union affiliation and activities and thereby-discriminated against him with regard to hire and tenure of-employment.H. J. Ready, Marvin Roberts, Lee Howard," San Phillips, HughMurphy,andFred Burt.Prior to September 30, 1935, the respond-ent operated day and night shifts in the dry kiln supervised byEverett Ross, foreman.On the latter date, and during October1935, a reduction in the crew was effected, allegedly because ofa decrease in business, and the night shift was discontinued. Itappears that most of the men in the dry kiln were left unaffected bythe reduction or were given other work, but such was not the casewith respect to Ready, Roberts, Howard, Phillips, Murphy, and-Burt.The respondent states that work was not- available for allthemen and that the reduction in personnel was based primarilyon the efficiency of the individual employees.The six men contendthat they were discharged because of their union membership andactivity.Ready,who had a record of some 11 years' service, ran a cut-off saw on the day shift at the time of his discharge.He received24 cents per hour and worked 45 hours per week. The respondent-states that Ready had "become fat and old and slow on the job;".that the cut-off saw required an alert, quick worker; and that Rossreplaced Ready with a younger and more efficient worker.Rossadmitted, however, that Ready's work was satisfactory and at timesabove the average, and that one of the cut-off sawyers retained waseven older than Ready. It appears, furthermore, that Ready wasreplaced by a man who had been employed as an extra man, doing14This individual is referred to in the record as A. Lee Howard. DECISIONS AND ORDERS485odd jobs about the mill and "trucking shorts,"' which is work wherebyone learns to run the cut-off saw.Ready joined the Union in May 1935, was active on the picketline, and served upon the strike settlement committee.He was re-ported upon by Operatives Herbert and McVitch.According toReady's uncontradicted testimony, about July 1, 1935, Ross talkedto him during working hours about the Union and stated that therespondent would not tolerate its employees' joining the Union.-The record indicates that by farming Ready had been able to sup-port himself and to make a profit of about $12 by the time of thehearing.'Robertshad worked for the respondent irregularly since 1923and, according to a statement submitted by the respondent, regu-larly since a date prior to the year 1934.Contrary to this statement,however,, the respondent sought'to show at the hearing that Robertswas employed on February 28, 1935, when the night crew beganwork, and that at the time the night crew was discontinued, Robertswas laid off inasmuch as he was primarily an extra man. Robertstestified that he had worked on the night shift for one night only,that he was then transferred to cut-off saw work on the day shift,and that he had greater seniority than the man who replaced him.Roberts joined the Union in June 1935 and was active during thestrike.He testified without contradiction that on one occasion priorto the strike Ross had quizzed him about membership in "this four-bit jimson weed union," but that he had denied union membershipat the time.At the time his employment was terminated, Roberts worked 45hours per week and received 24 cents per hour.The evidence indicatesthat subsequent to such date and until July 31, 1937,1e, had workedat the Southwestern Lumber Mills, McNary, Arizona, and had earnedapproximately $500 by the date of the hearing. - _Howard,according to the employment statement submitted by therespondent, was employed by the respondent on February 1, 1934.He worked on the night shift, stacking lumber from the dry chain.He received 24 cents per hour, plus an additional amount for allproduction exceeding a set quota.Ross testified that Howard was'let out on September 30, 1935, atthe time the night shift was discontinued because his work had beenunsatisfactory.Ross later stated, however, that Howard "had somegood points and he had some bad points," and that he was a "hardworker, that was one of his good points, a good worker before."Ross did not indicate what he considered Howard's "bad points" orexplain the meaning of his use of the word "before." In its brief,the respondent shifts its ground relative to Howard's discharge, stat= 486NATIONAL LABOR RELATIONS BOARDing that "the fats are that he (Howard) was let out on September 30,1935, when the might shift on the dry chain was discontinued and onaccount of the seniority of others the claimant could not be employed."Howard testified that prior to the strike Ross had asked himwhether he was a member of the Union and had said, "You boys bet-ter let it alone."This testimony was not controverted in the record.Howard had joined the Union in May 1935, had been active in itsaffairs, and had participated in the strike and the picketing.Opera-tive Herbert had reported on his membership and activity.Howardalso testified without contradiction that subsequent to his dischargehe went to see Lawson who said, "You boys, you all have just mis-treated yourselves . . . it is just against the company's rules for any-one to go against the company . . .Your foremen seem to thinkyou are a good worker . . . perhaps you just violated the rules."Howard recounted that Lawson advised him to consult a "good col-ored citizens' committee" and then to report back to him.Howard con-sulted the committee which discussed with him his union membershipand activity on the picket line.About a week later lie saw Lawson butwas unable to secure a job. - Lawson testified that he did not know ofthe existence of a colored citizens' conunittee until Howard told himof it and asked whether its recommendation would assist him in se-curing reinstatement.Lawson admitted that he advised Howardto consult the committee, but claimed that lie did so merely to get ridofHoward. In view of Lawson's clear hostility to the Union, hisexplanation seems hardly plausible. It appears that such was ameans of enlisting the aid of the colored citizens of Crossett in therespondent's campaign against the Union.After the respondent terminated his employment, Howard soughtjobswith various companies, but was consistently turned down.Finally, using an assumed name, he obtained employment at theBradley Lumber Company, Warren, Arkansas.At the time of thehearing, he had worked for this company for about a year, earning$2.50 per day.He testified that he had earned approximately $350since his discharge.Phillipsworked on the loading tram from 1932 to the end of1933 and from April 5, 1934, to September 1935.On September 10,1935, when work became slack, his foreman, R. F. Ragland, trans-ferred him to the dry-chain night shift where he worked until Sep-tember 30, 1937.Phillips received 24 cents per hour, plus an addi-tional suns for all production exceeding a fixed quota.He joined theUnion in June 1935, and was an active participant in the strike.Hisactivities were reported upon by Operative Herbert.When the night shift was discontinued, Phillips was discharged.Phillips consultedManager Arnold who referred him to Lawson. DECISIONS AND ORDERS487Phillips testified that he saw Lawson about a week later and that thefollowing conversation took place:... I . . . told him . . . I wants to get me work, and hesaid, "Well, it is pretty hard, wasn't you on the picket-gate?"Isaid, "Yes", I say.He said, "Don't you know that was againsttitcompany's rules?"And I said, "Sometimes- your makes amistake not knowing"', and I spoke to him, and he said he willlook into it, and then lie said he could not do witha man likethat who worked against the company, and thenI saw him aweek later . . . I told him what about my job, getting workback, and lie said it is all right if I can find anything, and Isaid I couldn't find anything right then, and helaughed andwalked off.At the hearing, Lawson did not controvert this testimony, butmerely stated that he had no recollection of such conversation withPhillips.in, March 1936, Phillips secured employment at the Southern Lum-ber Company, Warren, Arkansas.At first, he earned24 cents perhour, but about 3 months prior to the hearing therate was increasedto 27 cents per hour.At the hearing, Phillips stated that he pre-ferredemployment in Warren, Arkansas, and didnot desire rein-statementwith the respondent.- -Murphywas first employed by the respondent.in 1924, and workedfor the respondentat various timesthereafter.At thetime his em-ployment was terminated, he was stationed on the day shift at the boxfactory, unloading boxes for the dry kiln.Murphy joined the Union in July 1935, andwas active on thepicket line.OperativesMcVitch and Herbert included Murphy intheir reportsto the Association.McVitch testified that he hadworked with Murphyfor a while onthe nailing crewand had seenhim at theunionmeetings.On September 30, 1935, when the night shift wasdiscontinued,Murphy was discharged, although hewas on theday shift.Hisplace was taken by Peyton Downey, anextrahand.The evidenceindicatesthata non-unionman who worked with Murphy wasretained.According to Murphy's uncontradicted testimony,about a monthbefore his discharge, Ross told Murphy thatLawson had expressedthe opinion that one man could do the work then done by Murphyand hisfellow worker and had directed that Murphybe laid off.When the latter protested that this was not thereal reason for hisdischarge, Ross replied, "All you boys think itis on account ofthe Union, and it is not that ... You go aheadand work, and Iwill go and talk to Mr. Lawson myself." It is significant that shortly 488NATIONAL LABOR RELATIONS BOARDprior to this conversation Ross had criticized the Union,inquiredifMurphy was not ashamed to belong to it,and asked him to seeArnold about withdrawing from it.Subsequent to his discharge,Murphy earned approximately $374working for two contractors.On June 20,1937, the respondent re-employed him as a carpenter on a housing project and he was soengaged at the time of the hearing.Burtentered the respondent's employ on the dry kiln in February1934, and, at the time his employment was terminated on October 1,1935, was one of a crew of nine men on the day shift under Ross.He joined the Union in June 1935,took an active part in the strike,and was a picket captain.Ross stated that he had to cut down his crew due to the discon-tinuance of the night shift and that inasmuch as Burt was "hot-headed" and a "troublemaker" 'he was among those laid off.He-added that Burt had been laid off on a previous occasion becausehe was a troublemaker.-There is considerable evidence which indicates,however,that other'considerations motivated Ross.Thus, Burt testified without contra-diction that Ross had tried to get him to withdraw from the Unionand-had stated that he was afraid he would have to fire him if he did.not get out.The evidence indicates that although Burt's particularjob on the day shift was taken by a night grader who had greaterseniority than Burt, the latter would have been retained if the dis-charges as a whole had been based on seniority.At the time of his discharge,Burt earned 30 cents per hour.Hetestified that he had earned approximately$300 since his discharge.In so far as the evidence indicates,he was unemployed at the time'of the hearing.On the basis of the foregoing, we find that the respondent dis-charged H. J. Ready, Marvin Roberts, Lee Howard, Sam Phillips,.and Hugh Murphy on September 30, 1935, and Fred Burt on October1, 1935, because of their union membership and activities,and that-the respondent thereby discriminated against them in'regard to hireand tenur0 of employment.Aubrey Murphy.Murphy workedfor the respondent from March1934 to September 1935.At the latter date,he was engaged' as awatchman at the number one sawmill.He joined the Union in June1935 and was reported upon by :Operative Herbert.On October 3. 1935, Stephersori,foreman of the number one saw-mill, dischargedMurphy and'told him that the respondent wasthe hearing Stepherson testified that the reason for Murphy's dis-charge was that the watchmen_were not cleaning properly, thereby DECISIONS .AND ORDERS489,creating fire hazards which elicited unfavorable reports from in-surance inspectors.The respondent's explanation of the discharge cannot, however, beaccepted in view of a]1 the facts here presented. Stepherson testified,for example, that Sharkey had on previous occasions complained ofinadequate cleaning.No action was taken, however, until Murphyhad joined the Union and had been reported upon by a labor spy.The evidence indicates that at the time of the discharge a reasonother than poor cleaning was advanced.Murphy's testimony wasuncontroverted that Arnold, in refusing to allot him a companyhouse in September 1935, gave as a reason Murphy's appearance onthe picket line.Also uncontroverted was Murphy's statement thathis place was taken by a non-union man who had less seniority than-he. 'He testified further that Stepherson had advised him to with-draw from the Union. This testimony Stepherson denied, but headmitted knowing that Murphy was a union member.At the time of his discharge, Murphy worked 39 hours per weekand, earned 25 cents per hour.From such date to the time of thehearing, he had earned approximately $250.'We find that on October 3, 1935, the respondent discharged AubreyMurphy because of his union membership and activity, and therebydiscriminated against him in regard to hire and tenure of em-ploy rnent.Erbie St. John 17and1Vilsov Peters.Peters entered the respond-ent's employ in 1924, St. John in 1930, and both worked regularlyuntil their employment was terminated in November 1935.At thelatter date they were engaged as teamsters in the logging department.St. John testified without contradiction that only one of the six team-sters on his crew had greater seniority than he. St. John joined theUnion in May-1935 and Peters in June 1935. Both were active union-members and their union activities were reported by the labor op-eratives.McVitch testified that while in the respondent's employ, heworked near St. John for a considerable length of time, met himatMaxwell's house on several occasions, and had a number of con-versations with him as well as with Peters.St. John and Peters were discharged on November 13, 1935.Therespondent states that due to the completion or discontinuance ofcertain logging -operations in November the two men were laid offtogether with their respective crews.The respondent's witnessesconceded, however, that with the exception of St. John, his brotherLesale St. John,18 and Wilson Peters, the members of these crewswere transferred to other work immediately or shortly thereafter.17 This individual is referred to in the record as Ervie St. John.-Is This individual, also named in the complaint did not appear at thehearing.He toreferred to in the records as Leslie and as Lesaie St John. 490NATIONAL LABOR RELATIONS BOARDOn the basis of all the facts presented the conclusion is inescapablethat the discharges of St. John and Peters stemmed from their unionmembership and activity rather than from a change in logging op-erations, and that such change was merely a subterfuge employed inan attempt to conceal the real reason for the discharges. In addi-tion to the fact that the labor operatives reported on the two men'sunion activities and that the other members of the crews were givenother employment, we have considerable evidence of the respondent'sattitude towards the union membership and activity of these men.Thus, St. John testified that on a number of occasions prior to thestrike of August 8, 1935, his foreman, Shaw, advised him to get outof the Union; that about a week prior to the strike Shaw stated,"You boys better pull out of this union, if you don't you are goingto get fired"; that at the time he was discharged Shaw stated "youwould not turn your card in and I got orders to can you." Shaw didnot expressly contradict this testimony but attempted to controvertindirectly all testimony as to his anti-union threats and commentsby stating that prior to the strike of August 8, 1935, he had knownnothing of the Union, its activities, or members.On cross-examina-tion he admitted, however, that prior to August 8, 1935, he had heardAldrich and St. John discuss the Union, and by this admission andother statements he seriously damaged the credibility of his testi-mony.The record amply indicates that he was an obdurate, evasive,and mendacious witness.Peters testified that the night before the strike he and five othermembers of the Union discussed the impending strike with Tolerand Wilcoxon, at which time the latter expressed himself as opposedto the Union and stated that if the men "would get out of the Unionand stay out . . . [they] would have a job with the Crossett LumberCompany as long as he had a job." Toler recalled the conference,but stated that he did not recall what was said.Wilcoxon contro-verted the statement attributed to him and stated that the men ap-proached him to express their desire to withdraw from the Union.In view of the fact that the men did not withdraw from the Unionbut went out on strike the next day, this testimony and denial ofWilcoxon's do not appear plausible.Peters also testified that at the time he was laid off he applied to'Toler for a transfer to other work, but failed to obtain such transfer.Toler stated at the hearing that he did not give Peters work or referhim to his former foreman, DeLong, because the latter had com-plained about his work. In this connection it is significant to notePeters' testimony as follows : "My brother came to me Sunday morn-ing [immediately prior to or during the hearing] and told methat ... Mr. Toler asked him to tell me that he was afra;d I wasgetting into something that would cost me money, and I would not DECISIONS AND ORDERS491get anything out of it; that the companywas goingto prove beyonda doubt that my work was unsatisfactory." This testimony was of-fered at the hearing without objection and was not controverted.Furthermore, it is significant that in June 1935 Peters was made aforeman1°and that he was relegated to a teamster's job only afterthe strike of August 8, 1935, and the conference with Toler and Wil-coxon.It is hardly likely that Peters would have been made fore-man had his work been unsatisfactory.At the time of their discharges, St. John received 27'12 cents or30 cents per hour and Peters received 271/ cents per hour. Therecord does not disclose the number of hours these two men worked.It appears that at the time of the hearing St. John was unemployed,and that he had earned approximately $400 since his discharge.Therecord indicates that Peters was engaged in farming and that hehad earned approximately $130 since his discharge.We find that the respondent discharged Erbie St. John and WilsonPeters on November 13, 1935, because- of their union membership andactivity, and thereby discriminated against them in regard to theirhire and tenure of employment.Albert De TVeese.20De Weese testified he entered the respondent'semploy in 1925 and that during the greater part of his service heworked on the log pond. The respondent, however, submitted a state-ment regarding the terms of service of the employees in its sawmilldivision, which statement indicates that De Weese's employment ex-tended only from April 1 to November 29, 1935. Fred Murphy, pondforeman,testified that De Weese began to work for him on August8, 1935.Counsel for the Board requested of Murphy a detailed state-mentof De Weese's employment. This was not produced at the hear-ing and asa result it is impossible to gather from the record-a clearpicture of De Weese's service from 1925 to 1935 or of his employmentfrom April 1 to August 3, 1935.On or about August 7, 1935, Murphy laid DeWeese off, stating thathe wasnot doing any work. At the hearing Murphy testified in detailthat De Weese was discharged because he got into a dispute with thelog graderand refused to do his work or to obey instructions.DeWeese, on the other hand, asserted that he was doing his work, andtestifiedthatMurphy had discharged him after eliciting from himan admissionthat he was a member of the Union.21He also quotedMurphy as having said, a few days before the discharge, "You boysjoined that Union, that Union is going to have to take care of you."Murphy did not directly controvert this testimony.He stated, how-19 Sbaw testified that Peters was made temporary foreman while the crew was buildingit fill across a creek.21 This individual is referred to in the record as Albert De weeise.m Do Weese joined the Union in June 1935,attended meetings, and solicited members. 492NATIONAL LABOR RELATIONS BOARDever, that all of his men were members of the Union and that'if unionaffiliation had been the motivating cause for De Weese's discharge,his whole crew would have been discharged for the same reason.Murphy also stated that he was merely a "straw boss" and that he didnot attend foiemen's meetings or report to the respondent's, officialswhat he learned concerning the Union.De Weese lost very little working time because of his lay-off, foron the following day the strike was called, and about 2 days after its.settlement he was given employment in the respondent's box factory.It appears that he worked there, earning $2.50 per day, until he waalaid off on or about November 16, 1935, by Taylor, assistant to Lessor,box factory foreman.De Weese then secured 2 weeks' employment inthe respondent's treating plant, and was finally laid off on November29, 1935.No reasons for the two latter lay-offs were assigned byDe Weese or by the respondent.22 The complaint, as amended, allegedthat the respondent discriminatorily terminated De Weese's employ-ment on September 10, 1935.De Weese testified that since November 29, 1935, he had earned ap-proximately $400, and that at the time of the hearing he was workingfor the Southern Lumber Company earning $2.50 per day; - Thisposition he secured in March 1937.-On the basis of the evidence presented, we are of the opinion thatit has not been established that the respondent discharged or refusedreinstatement to Do Weese because of his union affiliation or activity.The allegations of the amended complaint in so far as they relate toDe Weese will, therefore, be dismissed.TV.M. Clark.From- about 1917 to September 1935, Clark was em-ployed in the respondent's car shop where work was done on carsboth of the respondent and of the A. D. and N. Railway. Clark wasthe oldest employee in the shop in September 1935, and for manyyears prior thereto held the position of car-shop foreman, in whichcapacity he directed the activities of a crew of from four to eightmen.Although he received his wages from the A. D. and N. Railway,the respondent contributed to such wages.Clark was under thegeneral supervision of B. M. Sharkey, master mechanic, who is re=ferred to throughout the record as an employee of the respondent.Clark joined the Union in June 1935, attended union meetings,solicited new members, and participated in the strike of August, 8,1935.His union activities were reported by Operative Herbert. ,In September 1935 Clark was deprived of his foremanship and givena job of lesser importance with the A. D. and N. Railway.Hisnew duties consisted of the inspection of foreign railway cars, andthe repair of motor and push cars. Sharkey and Wilcoxon, superin-^ Taylor did not appear as a witness at the hearing. DECISIONS AND ORDERStendent both for the respondent and the A. D. and N. Railway, testi-fied that the change in job was due to the fact that the respondentdiscontinued work on foreign cars, which decreased operations at thecar shop so much that Clark's services were no longer needed. Sharkeyalso stated that, at his behest, J. D. Richards, trainmaster of the A. D.and N. Railway, created a job for Clark so that he might not be with-out employment. It is to be noted, however, that the car shop wasnot closed down at the time the foreign car repairs were discontinuedand that a number of the members of Clark's crew continued workingand Kelsey Ward, who had less seniority than Clark, was given thisposition.Clark, in fact, had greater seniority than any employee inthe car shop, admittedly was a good mechanic, and no fault wasfound with his work. Significant in connection with Clark's transferand demotion is his testimony that, "He [Sharkey] asked me [aboutfour or five days before the strike] what I knew about this unionthat was going around there, and I told him that I did not know, andhe told me that . . . every one of my men ... belonged one hundredper cent, and that he knew that . . . I could not work those men andnot know it, and he believed that I was one [a union member]."Sharkey controverted this testimony, asserting that he did not knowthat Clark or any members of his crew belonged to the Union. Littlecredence can be given this assertion, however, in view of the fact thatClark was reported upon by at least one of the labor spies; thatSharkey, as pointed out hereinbefore, proved himself an unreliablewitness; and that no adequate explanation has been given for the actionin depriving Clark of his foremanship in the car shop.On or about December 22, 1935, Richards informed Clark that Wil-coxon had ordered Clark's employment terminated as of January 1,1936.Wilcoxon testified.that the work which Clark was doing forthe A. D. and N. Railway decreased to such an extent that it wasnecessary to discharge liim to save expenses.According to Richards'testimony, the type of work which Clark was doing was returned tothe respondent's car shop. In the light of the previous events, wecannot accept the testimony of Wilcoxon and Richards as an adequateexplanation of Clark's discharge.Under all the facts, we conclude that Clark's demotion in Septem-ber 1935 and his discharge on January 1, 1936, was due to his unionmembership and his failure to discourage his crew from participatingin the union activities rather than for the causes asserted by therespondent.The respondent contends in its brief that Clark was not in itsemploy at the time of his discharge on January 1, 1936, but was inthe employ of the A. D. and N. Railway. It is to be noted in thisconnection that there is a substantial identity of stock ownership of 494NATIONAL LABOR RELATIONS BOARDthe respondent and of the A. D. and N. Railway; that the respondentitself owns a considerable part of the stock of the A. D. and N. Rail-way ; that there is a substantial identity between the directors of thetwo companies ; that admittedly the same persons control the labor pol-icies of the two companies; _and that Wilcoxon, who ordered Clark'sdischarge, is an employee of the respondent as well as of,the A. D.and N. Railway. It is also significant to note that the A. D. and N.Railway is apparently operated solely for the benefit of the respond-ent and serves as a necessary connecting link between the respondent'splant and main shipping points through which the respondent'ssupplies are received and its products transported to its customersinArkansas and other States.Furthermore, as shown above, therespondent's actual control over the A. D. and N. Railway is so com-plete that Arnold, the respondent's manager, refers to it as therespondent's railroad. In view of all the facts, we are of the opinionthat the respondent substantially controls the labor policies of bothcompanies and is responsible for Clark's demotion and discharge.At the time of his discharge, Clark received 571/2 cents per hourand worked 44 or 45 hours per week. At the hearing, iie suited 'thathe did not desire reinstatement.We find that the respondent demoted Clark in September 1935, andcaused his discharge on January 1, 1936, because of his union mem-bership and activity and because the respondent desired to discour-age union activity among its employees, and that the respondentthereby discriminated against him in regard to hire and tenure ofemployment.D. L. Hume.Hume entered the respondent's employ in October1932 and worked in the car shop, first as a mechanic and later as anoiler.He joined the Union in June 1935 and participated in thestrikeand picketing.His union activitieswere reported byOperatives McVitch and Herbert.Hume- testified - that in August, immediately following the settle-ment of the strike, he was discharged by Sharkey, master mechanic,who stated that he was a "radical on the picket line"; that Sharkeyreinstated him on the same day but advised him to "forget about theUnion"; that thereafter, although he performed his work as before,Sharkey continually complained of his poor work, rendering workingconditions intolerable for him; that on January 25, 1936, he toldSharkey that under the circumstances he thought it advisable toquit; that Sharkey agreed and "told ... [him] it would be a goodthing for ... [him] to leave town, and for ... [him] to go someplace else, there wasn't nothing in the mill for . . . [him]"; andthat he quit on January 25, 1936.Little evidence was introduced by the respondent to controvertHume's testimony.Sharkey did not expressly deny that he dis- DECISIONS AND ORDERS495charged and reinstated Hume following the strike, but testified thatlienevertold him that he knew Hume was on the picket line..Sharkey did not comment as to his alleged complaintsconcerningHumes'work, but merely testified that Hume quit of his accord,stating that he was going to McNary, Arizona.Hume'suncoiitradicted testimony indicates that he was a victimof the respondent's blacklisting activities.He secured employmentwith the contractor who was drilling wells for the respondent.Afterabout 8 days' work, Gibbs, the foreman, laid him off, stating that thecontractor was short of materials, and directed him to come back initweek.Hume did so and was told that Gibbs had orders to let himgo.Gibbs stated at this time that his work was satisfactory.Hume testified that since the termination of his employment withthe respondent he had earned $600 or $700 less than he would haveearned inthe respondent's employ.At the time of the hearing hewas drivinga taxicab in Monroe,Louisiana.He expressed a desireto be reinstated to his job with the respondent.In view of the evidence presented we find that the respondentcausedthe termination of D. L. Hume's employment on January 25,1936, because of his union affiliation aiid activities, and that therespondent thereby discriminated against Hume in regard to hireand tenure of employment.Huey Clark.Clark began working for the respondent in June 1933and at the time his employment was terminated on May 21,1936, liewas engaged on the gang saw at the number two sawmill.He joinedthe Union on June 15, 1935, participated in the strike and picketing,and was namedin the reports of Operative Herbert.Clark became ill on May 2,1936,returned to work on May 21, 1936,and after working about an hour and a half was discharged by Gul-ledge,sawmill foreman.The latter testified without contradictionthat Clark was frequently absent from work and that after workingthe stated period on May 21, became ill again.Gulledge deniedknowing that Clark was it union member and stated that he dis-charged Clark solely because of his irregularity in attendance atwork, and because an able-bodied man was then available toreplacehim.At the hearing, Clark did not testify concerningany illness onMay 21, but he conceded that Gulledge had informed him on thatdate that he was being discharged "on account of hisirregular work,sickness."He stated, moreover, that at the time of hisdischargehe had not believed himself discriminately treated.He testified,however, that about a month later ClaudeMorris,a fellow worker,told him that Gulledge had stated that Clarkwas laid off becauseof his union affiliation.Upon objection, the TrialExaminer admit- 496NATIONALLABOR RELATIONS BOARDted this latter testimony subject to corroboration.No corroborativetestimony was introduced.Under all the circumstances, we are of the opinion that the allega-tions of the amended complaint that Huey Clark was dischargedbecause of his union membership and activity have not been estab-lished.The amended complaint in so far as it relates to Clark will,therefore, be dismissed.A. C. Cunningham, J. W. Fitzpatrick, Murry Jones, Noel Jones,Lesale St. John, Charles Sparkman, Mose Fields, D. Wolfong, J. C.Billingsley,andCleveWhite.These persons named in the amendedcomplaint did not appear at the hearing to testify in their ownbehalf.We are of the opinion that the evidence presented does notsufficiently establish the allegations of the amended complaint thatthe respondent terminated their employment and thereafter refusedto employ them because of their union affiliation and activities.Weshall therefore dismiss -without prejudice the allegations of theamended complaint in so far as they apply to these persons.V. THE EFFECT OF THE UNFAIR LABORPRACTICESUPON COMMERCE,The activities of the respondent set forth in Section IV above,occurring in connection with the operations of the respondent de-scribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andhave led, and tend to lead, to labor disputes burdening and obstruct-ing commerce and the free flow of commerce.VI. THE REMEDY.We have found that the respondent has interfered with, restrained,and coerced its employees in their right of self-organization.Weshall order the respondent to cease and desist from so doing.We have found that the respondent has refused reinstatement toJ.W. Knight, John Mitchell, and C. V. Scribner because of theirunion affiliation and activities.We shall order the respondent tooffer the three men immediate and full reinstatement, without preju-dice to their seniority and other rights and privileges, and to makethem whole for any loss of pay they may have suffered by reason ofthe respondent's refusal to reinstate them by payment to each of themof a sum ofmoney equal to that which each would normally haveearned as wages from the date of the respective refusal to reinstateto the date of the offer of reinstatement, less the net earnings of eachduring said period, remaining after deductions of expenses.We have found that the respondent discharged or caused the ter-mination of the employment of Tom Ozment, O'Dell Gray, DouglasLansdale,William Lankford, Neal Burt, Lee H. Aldrich, W. C. DECISIONS AND ORDERS497Wood, Osa Savage, Frank Smith, Gene McKinney, Pat Dennison,Herbert Lester Clark, Hollis Hill, Lester Mann, P. M. Rickman,Jack Morgan, Walter Lee Kellum, Earl Doss, Dave Sled, J. B.Locke,H. J. Ready, Marvin Roberts, Lee Howard, Sam Phillips,Hugh Murphy, Fred Burt, Aubrey Murphy, Erbie St. John, WilsonPeters, D. L. Hume, and W. M. Clark because of the union affiliationand activities of each of said employees.We have found also thatHollis Hill and Hugh Murphy were reemployed by the respondenton April 19, 1937, and on June 20, 1937, respectively, and that SamPhillips andW. M. Clark stated at the hearing that they did notdesire reinstatement.We shall order the respondent to offer theabove-named persons, except Hill, Hugh Murphy, Phillips, andW. M. Clark, immediate and full reinstatement, without prejudice, totheir seniority and other rights and privileges, and to make themwhole for any loss of pay they may have suffered by reason of theirdischarge or termination of employment, by payment to each ofthem of a sum of money equal to that which each would normallyhave earned as wages from the date on which each was dischargedor his employment terminated to the date of the offer of reinstate-ment, less the net earnings of each during said period, remainingafter deduction of expenses.We shall also order the respondentto make Hill, Hugh Murphy, Phillips, and W. M. Clark whole forany loss of pay they may have suffered by reason of their dischargesby payment to Hill and Murphy of sums of money equal to thosewhich they would normally have earned as wages from the dates oftheir discharges to the dates of their reemployment on April 19,1937, and on June 20, 1937, respectively, by payment to Phillips ofa sump of money equal to that which he would normally have earnedas wages from the date of his discharge to the date of the hearingon,July26, 1937, and by payment to Clark of a sum of money equalto that which he would normally have earned as wages apart fromthe said discrimination against him up to the date of the hearing onJuly 26, 1937, less the net earnings of each during said period,remaining after deduction of expenses.In setting forth the payments which the respondent is to make toemployees for losses of pay suffered by reason of the respondent'sdiscriminatory discharges and refusals to reinstate, we have statedthat such payments shall be less the net earnings of said employeesduring the respective periods of discrimination, remaining after de-duction of expenses.It is to be noted in this connection that manyof the employees against whom the respondent discriminated founditnecessary, in view of the limited employment opportunities atCrossett and its immediate vicinity, to seek work in California, Ari-zona, Louisiana, or other places.Some of the employees maintained 498NATIONAL LABOR RDLATIONS BOARDhomes in Crossett or its immediate vicinity, where they lived withtheir families, and in going to other places to work, they incurredexpenses such as for transportation, room, and board, which theywould not have incurred had they continued to work for the respond-ent and not been forced, by virtue of the respondent's unfair laborpractices, to leave their homes.Moreover, many of the said ernployees were forced, by virtue of the respondent's unfair labor prac-tices, to give up respondent-owned houses, and thereby incurred ex-penses which they would not have incurred except for the said un-fair labor practices.It is this sort of extra expense to which refer-ence is to be made in determining the net earnings of the employees.To the extent that all such expenses diminished the earnings of theemployees whom we have found were discriminated against duringthe respective periods of discrimination, such earnings shall not bededucted in computing the loss of pay the said employees may havesuffered.THE PETITIONNo evidence was introduced at the hearing relative to the petitionof the Union for an investigation and certification of representa-tives.Indeed, the hostile attitude of the respondent toward theUnion and its interference with, restraint, and coercion of the em-ployees in the exercise of the rights guaranteed them by Section 7of the Act, so thwarted the organizational activities of the Unionthat by November 1935 the Union was almost completely disorgan-ized.Thus, it is clear that the lapse of some time a.fte.r the issuanceof this Decision and Order- is required for the Union to overcomethe effects of the respondent's unfair labor practices.The petitionwill, therefore, be dismissed at this time, without prejudice to renewalat a future date.Upon the basis of the foregoing findings of fact and upon theentire record in the case, the Board makes the followingCONCLUSIONS OF LAW1.United Brotherhood of Carpentersand JoinersofAmerica,Lumber and SawmillWorkersUnion, Local 2590, affiliated with theAmerican Federation of. Labor,isa labor organization within themeaning of Section 2 (5) ofthe Act.2.The respondent,by discriminatingin.regardto hire and tenureof employmentand therebydiscouragingmembership in a labororganization,has engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8 (3) of the Act.3.The respondent,by interfering with,restraining,and coercingits employees in the exercise of the rights guaranteed in Section 7 ofthe Act and by discriminating in regard to their hire and tenure of DECISIONS AND ORDERS499employment,has engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act.5.The respondent has not discriminated in regard to the hire andtenure of employment of 'J. A. Langley, T. C. Barnett, RichardJohnson, E. J. Norman, Albert De Weese, and Huey Clark, withinthe meaning of Section 8 (3) of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent, Crossett Lumber Company, and its officers, agents, suc-cessors, and assigns, shall:1.Cease and desist from :(a) In any manner discouraging membership in United Brother-hood of Carpenters and Joiners of America, Lumber and SawmillWorkers Union, Local 2590,- or any other-labor organization of itsemployees, by discharging or refusing to reinstate any of its em-ployees, or in any other manner discriminating in regard to their hireor tenure of employment because of their membership In, or activityin behalf of,any such labor organization;(b) In any manner engaging the services of labor spies or employ-ing espionage for the purposes of interference with the activitiesof its employees on behalf of the United Brotherhood of Carpentersand Joiners of America, Lumber and Sawmill Workers Union, Local2590, or any other labor organization of its employees;(c) In any other manner interfering with, restraining, or coerc-ing its employees in the exercise-of their, rights to self-organization,to form, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, or to engage in con-certed activities for the purposes of collective bargaining or othermutual aid and protection as guaranteed in Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act:(a)Offer to J. W. Knight, John Mitchell, and C. V. Scribnerimmediate and full reinstatement, without prejudice to their seniorityand other rights and privileges; and make them whole for any lossof pay they may have suffered by reason of the respondent's refusalto reinstate them, by payment to each of them of a sum of moneyequal to that which each would normally have earned as wages from117213-39-vol. 8-33 500NATIONAL LABOR RELATIONS BOARDthe .date of the respective refusal to-reinstate to the date of the offerof reinstatement, ,less the net earnings of- each during said period,remaining after deduction of expenses;;(b)Offer to Tom Ozment,O'Dell Gray,Douglas'Lansdale, ' Wit-liam Lankford;Neal Burt, Lee'R.Aldrich,W. C. Wood, Osa Sav-age, Frank Smith,Gene,McKimmy, Pat Dennison,Herbert LesterClark, LesterMann,P.M. Rickman,Jack Morgan, Walter Lee Kel-lum, Earl Doss,Dave Sled,J.B. Locke,H. J. Ready,Marvin Rob-erts,Lee Howard, Fred Burt,,Aubrey Murphy, Erbie St. John, Wit-son Peters,and D.L. Hume, immediate and full reinstatement,'with-out prejudice to their seniority and other rights and privileges;and make them,whole for any loss of pay they may have sufferedby reason of their discharge or termination of ' employment, by therespondent,by paymentto each of them of a sum of money equalto that which each would normally have earned aswages-from -thedate on which each'was discharged or his employment terminated tothe date of the offer of reinstatement,less the-net earnings of each"during said period, remaining after,deduction of expenses;(c)Make whole Hollis Hill, Hugh Murphy, Sam Phillips, andW. M. Clark for any loss of"pay they may have suffered by reasonof their`-discharges by payment to7Hill and Murphy of sums of moneyequal to those which they would normally have earned as wages fromthe dates of their discharges to the dates of their,reemployment onApril 19, 1937, -and on June 20, 1937, respectively,by payment toPhillips of a sum of money-equal to that which he would normallyhave, earned;aswages from''the date of his discharge to the date ofthe hearing on July'26, 1937,and by payment to Clark of a sum ofmoney equal to ' that'which he would'normally have earned as wagesapart from'the said discrimination against-him up to the date of thehearing on July 26, 1937, less the net earnings of each during saidperiod, remaining after deduction of expenses;(d)Post immediately in conspicuous places throughout its plantsand other places of employment,and maintain for a period of at]east thirty(30) consecutive days,notices stating that the respondentwill cease and desist in the manner aforesaid;`(e)Notify the Regional Director for the Fifteenth Region inwriting within ten (10)days from the date of this order, whatsteps the respondent has taken-to comply herewith.It is further ordered that,the complaint,as amended,be, and ithereby is,dismissed in so far as it alleges that the respondent dis-criminated in regard to the-hire and tenure of employment of J. A.Langley,T. C. Barnett,Richard Johnson, E. J. Norman,Albert DeWeese, and Huey Clark. DECISIONS AND ORDERS501It is further ordered that the complaint, as amended, be, and ithereby is, dismissed, without prejudice, in so far as it alleges that therespondent discriminated in regard to the hire and tenure of em-ployment of A. C. Cunningham, J. W. Fitzpatrick, Murry Jones,Noel Jones, Lesale St. John, Charles Sparkman; Mose Fields, D.Wolfong, J. C. Billingsley, and Cleve White.And it is further ordered that the petition for an investigationand certification of representatives filed by United Brotherhood ofCarpenters and Joiners of America, Lumber and Sawmill WorkersUnion, Local 2590, be, and it hereby is, dismissed, without prejudiceto renewal at a future date.